Exhibit 10.1(a)

Execution Version

 

 

TERM LOAN AGREEMENT

dated as of August 29, 2017

among

GREEN PLAINS INC.,

as Borrower,

the Lenders party hereto,

BNP PARIBAS,

as Administrative Agent and as Collateral Agent,

and

BNP PARIBAS SECURITIES CORP.,

BMO CAPITAL MARKETS CORP. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Section    Page  

SECTION 1 DEFINITIONS

     1  

1.1 Definitions

     1  

1.2 Other Interpretive Provisions

     22  

1.3 Accounting Terms

     23  

1.4 Pro Forma Calculations

     24  

SECTION 2 COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES

     25  

2.1 Commitments

     25  

2.2 Loan Procedures

     25  

2.3 Incremental Term Loans

     27  

2.4 Extensions

     28  

2.5 Refinancing Loans

     30  

2.6 Commitments Several

     31  

SECTION 3 RECORDKEEPING

     31  

SECTION 4 INTEREST

     31  

4.1 Interest Rates

     31  

4.2 Interest Payment Dates

     32  

4.3 Setting and Notice of Eurodollar Rates

     32  

4.4 Computation of Interest

     32  

SECTION 5 FEES

     32  

SECTION 6 REPAYMENT OF LOANS; PREPAYMENTS

     32  

6.1 Repayment of Loans

     32  

6.2 Prepayments

     33  

6.3 All Prepayments of Eurodollar Loans

     34  

6.4 All Prepayments of Loans

     34  

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

     34  

7.1 Making of Payments

     34  

7.2 Application of Payments

     35  

7.3 Due Date Extension

     35  

7.4 Setoff

     35  

7.5 Proration of Payments

     36  

7.6 Taxes

     36  

7.7 Evidence of Indebtedness

     39  

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS

     39  

8.1 Increased Costs

     39  

8.2 Basis for Determining Interest Rate Inadequate or Unfair

     40  

8.3 Changes in Law Rendering Eurodollar Loans Unlawful

     40  

8.4 Funding Losses

     41  

8.5 Right of Lenders to Fund through Other Offices

     41  

 

i



--------------------------------------------------------------------------------

CONTENTS

 

Section    Page  

8.6 Discretion of Lenders as to Manner of Funding

     41  

8.7 Mitigation of Circumstances

     41  

8.8 Conclusiveness of Statements; Survival of Provisions

     42  

SECTION 9 REPRESENTATIONS AND WARRANTIES

     43  

9.1 Corporate Existence; Subsidiaries; Foreign Qualification

     43  

9.2 Corporate Authority; Enforceability; No Conflict

     43  

9.3 Compliance with Laws

     43  

9.4 Litigation and Administrative Proceedings

     44  

9.5 Title to Assets

     44  

9.6 No Default

     44  

9.7 Tax Returns

     45  

9.8 Environmental Laws

     45  

9.9 Continued Business

     45  

9.10 Employee Benefits Plans

     45  

9.11 Consents or Approvals

     45  

9.12 Solvency

     45  

9.13 Financial Condition

     46  

9.14 Regulations

     46  

9.15 Intellectual Property

     46  

9.16 Insurance

     46  

9.17 Deposit Accounts

     46  

9.18 Accurate and Complete Statements

     46  

9.19 Investment Company Act, etc.

     47  

9.20 Liens and Security Interests

     47  

9.21 Material Agreements

     47  

9.22 Anti-Bribery, Anti-Corruption and Anti-Money Laundering

     47  

9.23 Foreign Corrupt Practices Act

     47  

9.24 Sanctions Laws

     48  

SECTION 10 COVENANTS

     48  

10.1 Insurance; Maintenance of Property

     48  

10.2 Payment and Performance of Obligations

     49  

10.3 Financial Statements and other Information

     49  

10.4 Financial Records

     51  

10.5 Franchises; Change in Business or Fiscal Year; Business of the Borrower

     51  

10.6 ERISA Compliance

     52  

10.7 Financial Covenants

     53  

10.8 Debt

     53  

10.9 Liens

     56  

10.10 No Negative Pledges

     59  

10.11 Regulations T, U and X

     59  

10.12 Investments, Loans and Guaranties

     59  

10.13 Merger and Sale of Assets

     60  

 

ii



--------------------------------------------------------------------------------

CONTENTS

 

Section    Page  

10.14 Acquisitions

     61  

10.15 Restricted Payments

     62  

10.16 Environmental Compliance

     63  

10.17 Affiliate Transactions

     64  

10.18 Use of Proceeds

     64  

10.19 Further Assurances

     64  

10.20 Restrictive Agreements

     67  

10.21 Certain payments of Certain Debt; Amendment of Organizational Documents
and Specified Agreements

     67  

10.22 Inspection Rights, etc.

     69  

10.23 Compliance with Law; Licenses

     69  

10.24 Credit Ratings

     69  

10.25 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws

     69  

SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

     70  

11.1 Effectiveness

     70  

SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT

     72  

12.1 Events of Default

     72  

12.2 Effect of Event of Default

     74  

SECTION 13 THE AGENTS

     75  

13.1 Appointment and Authorization of Administrative Agent

     75  

13.2 Appointment and Authorization of Collateral Agent

     75  

13.3 Consultation with Experts

     75  

13.4 Liability of Administrative Agent; Credit Decision

     76  

13.5 Action by Agents

     77  

13.6 Non Reliance on Agents and Other Lenders

     78  

13.7 Agents and Their Affiliates

     78  

13.8 Indemnity

     78  

13.9 Resignation of Administrative Agent and Successor Administrative Agent

     79  

13.10 Resignation of Collateral Agent and Successor Collateral Agent

     79  

13.11 Authorization to Release, Subordinate or Limit Liens

     80  

13.12 Application to Lead Arrangers

     80  

13.13 Delegation of Duties

     81  

13.14 Administrative Agent May File Proofs of Claim

     81  

SECTION 14 GENERAL

     81  

14.1 Waiver; Amendments

     81  

14.2 Confirmations

     82  

14.3 Notices

     82  

14.4 Regulation U

     84  

14.5 Costs and Expenses; Indemnification

     84  

14.6 Captions

     86  

 

iii



--------------------------------------------------------------------------------

CONTENTS

 

Section    Page  

14.7 Assignments; Participations

     86  

14.8 Governing Law

     89  

14.9 Severability

     89  

14.10 Counterparts; Integration

     89  

14.11 Successors and Assigns

     89  

14.12 Obligations Several

     90  

14.13 Voidable Transfers; Maximum Lawful Rate; Patriot Act

     90  

14.14 Forum Selection and Consent to Jurisdiction

     91  

14.15 Waiver of Jury Trial

     91  

14.16 Treatment of Certain Information; Confidentiality

     92  

14.17 No Fiduciary Duty

     92  

14.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     93  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 2.1    Lenders, Commitments and Percentages SCHEDULE 9.1   
Subsidiaries SCHEDULE 9.4    Litigation and Administrative Proceedings SCHEDULE
9.5    Real Property SCHEDULE 9.8    Environmental Matters SCHEDULE 9.15   
Intellectual Property SCHEDULE 9.16    Insurance SCHEDULE 9.17    Deposit
Accounts SCHEDULE 9.21    Material Agreements SCHEDULE 10.8    Existing Debt
SCHEDULE 10.9    Existing Liens SCHEDULE 10.12    Investments, Loans and
Guaranties SCHEDULE 10.19    Post-Closing Real Estate Matters SCHEDULE 11.1   
Debt to be Repaid SCHEDULE 14.3    Notices EXHIBITS    EXHIBIT A    Form of
Guaranty EXHIBIT B    Form of Pledge Agreement EXHIBIT C    Form of Security
Agreement EXHIBIT D    Form of Borrowing Notice EXHIBIT E    Form of
Conversion/Continuation Notice EXHIBIT F    Form of Voluntary Prepayment Notice
EXHIBIT G    Form of Compliance Certificate EXHIBIT H    Form of Assignment
Agreement EXHIBIT I    Form of Certificate of Non-Bank Status

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT dated as of August 29, 2017 (this “Agreement”) is among
GREEN PLAINS INC. (the “Borrower”), the Lenders (as defined below), BNP PARIBAS,
as administrative agent and as collateral agent.

WHEREAS, the Borrower has requested a term loan facility that will be used by
the Borrower on the Effective Date (i) to refinance certain existing debt of the
Borrower and its Subsidiaries, (ii) to pay fees and expenses associated with the
term loan facility provided hereunder and (iii) for general corporate purposes
of the Borrower and its Subsidiaries;

WHEREAS, BNP Paribas Securities Corp., BMO Capital Markets Corp. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and joint
book runners, have arranged the financing provided to the Borrower under this
Agreement; and

WHEREAS, the Lenders are willing to extend commitments to provide such term loan
facility on the terms set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms have the following
meanings:

“2018 Convertible Notes” means those certain convertible senior notes due 2018
issued by the Borrower.

“2022 Convertible Notes” means those certain convertible senior notes due 2022
issued by the Borrower.

“ABL Borrower” means a Subsidiary of the Borrower that is a borrower under any
of the ABL Facilities and, to the extent it is an obligor under the ABL-Trade
Credit Documents, Green Plains Commodity Management LLC.

“ABL-Cattle Credit Agreement” means the Credit Agreement, dated as of
December 3, 2014, among Green Plains Cattle Company, LLC, the lenders party
thereto from time to time, Bank of the West and ING Capital LLC, as joint
administrative agents, as amended, restated, supplemented, or otherwise modified
in accordance herewith and as permitted by the ABL-Cattle Intercreditor
Agreement.

“ABL-Cattle Credit Documents” means the “Loan Documents” under (and as defined
in) the ABL-Cattle Credit Agreement.

“ABL-Cattle Intercreditor Agreement” means the ABL Intercreditor Agreement,
dated as of the date hereof, among Bank of the West and ING Capital LLC, as
joint administrative agents under the ABL-Cattle Credit Agreement, and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“ABL Facilities” means, collectively, the credit facilities evidenced by the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents.



--------------------------------------------------------------------------------

“ABL-Grain Credit Agreement” means the Credit Agreement, dated as of October 28,
2011, among Green Plains Grain Company LLC, the lenders party thereto from time
to time, BNP Paribas, as administrative agent and collateral agent, as amended,
restated, supplemented, or otherwise modified in accordance herewith and as
permitted by the ABL-Grain Intercreditor Agreement.

“ABL-Grain Credit Documents” means the “Loan Documents” under (and as defined
in) the ABL-Grain Credit Agreement.

“ABL-Grain Intercreditor Agreement” means the ABL Intercreditor Agreement, dated
as of the date hereof, among BNP Paribas, as administrative agent and collateral
agent under the ABL-Grain Credit Agreement, and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“ABL Priority Collateral” means, with respect to any ABL Borrower, the “ABL
Priority Collateral” as defined in the applicable ABL Intercreditor Agreement.

“ABL-Trade Credit Agreement” means the Fourth Amended and Restated Revolving
Credit and Security Agreement, dated as of July 28, 2017, among Green Plains
Trade Group LLC, the lenders party thereto from time to time, PNC Bank, National
Association, as administrative agent and collateral agent, as amended, restated,
supplemented, or otherwise modified in accordance herewith and as permitted by
the ABL-Trade Intercreditor Agreement.

“ABL-Trade Credit Documents” means the “Other Documents” under (and as defined
in) the ABL-Trade Credit Agreement.

“ABL-Trade Intercreditor Agreement” means the ABL Intercreditor Agreement, dated
as of the date hereof, among PNC Bank, National Association, as administrative
agent and collateral agent under the ABL-Trade Credit Agreement, and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“ABL Intercreditor Agreements” means, collectively, the ABL-Cattle Intercreditor
Agreement, the ABL-Grain Intercreditor Agreement and the ABL-Trade Intercreditor
Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests in
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).

“Administrative Agent” means BNP Paribas in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person; provided, however, that,
for purposes of Section 10.17 only, any Person that owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the Governing Body of a Person or 10%
or more of the partnership or other ownership interests of a Person shall be
deemed an Affiliate of such Person.

“Agent-Related Persons” means BNP Paribas or any successor administrative agent
arising under Section 13.9, and BNP Paribas or any successor collateral agent
arising under Section 13.10, in each case, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” – see the Preamble.

“All-in Yield” means, as to any Debt, the effective interest rate with respect
thereto as reasonably determined by the Administrative Agent taking into account
the interest rate, margin, original issue discount, upfront fees and
eurocurrency rate or base rate floor; provided that original issue discount
shall be equated to interest rate assuming a four-year life to maturity;
provided, further, that, for purposes of Section 2.3(e), if the Incremental Term
Loans include a eurocurrency rate floor greater than the applicable interest
rate floor with respect to the Loans, such differential between interest rate
floors shall be equated to the applicable interest rate margin with respect to
the Loans for purposes of determining whether an increase to the interest rate
margin with respect to the Loans shall be required, but only to the extent an
increase in the interest rate floor with respect to the Loans would cause an
increase in the interest rate then in effect, and in such event, the interest
rate floor (but not the interest rate margin) applicable to the Loans shall be
increased to the extent of such differential between interest rate floors;
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, commitment, structuring or similar fees paid to arrangers or fees
that are not paid ratably to the market with respect to such Debt.

“Applicable Percentage” means, as to any Lender, the percentage that (a) the
outstanding principal amount of such Lender’s Loan is of (b) the aggregate
outstanding principal amount of all Loans. The Applicable Percentage of each
Lender as of the Effective Date is set forth across from such Lender’s name on
Schedule 2.1.

“Applicable Retained ECF Percentage” means, for any Cash Flow Period of the
Borrower, 50% of Excess Cash Flow for such Cash Flow Period; provided that if
the Total First Lien Leverage Ratio as of the end of any Fiscal Quarter is
greater than or equal to 3.75 to 1.00, the amount of such prepayment shall be
decreased to 25% of Excess Cash Flow for such Cash Flow Period.

“Approved Fund” means a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is (a) primarily engaged in the business of making, purchasing or otherwise
investing in commercial loans and (b) managed or administered by a Lender, an
Affiliate of a Lender or a Person that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Sale” means (a) any sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a sale and leaseback transaction) of the Borrower
or any of its Subsidiaries or (b) the issuance or sale of Equity Interests of
any Subsidiary of the Borrower, whether in a single transaction or a series of
related transactions; provided, however, that the term “Asset Sale” shall not
include (i) any transaction permitted by Section 10.13 (other than transactions
consummated in reliance on Section 10.13(f) or 10.13(g)) or (ii) any sale,
conveyance, transfer or other disposition of ABL Priority Collateral so long as
the obligations under the related ABL Facility remain outstanding upon the
consummation of such sale and are required to be applied in repayment of the
obligations outstanding thereunder.

“Asset Sale Proceeds” means any proceeds in the form of cash and cash
equivalents (including Cash Equivalents) (including any such proceeds received
by way of deferred payment of principal pursuant to a note or receivable or by
the sale, transfer or other disposition of any marketable securities or non-cash
consideration received in connection therewith or otherwise, but only as and
when received) from any Asset Sale, in each case net of (a) any bona fide
expenses (including reasonable professional fees and costs) incurred in
connection with such Asset Sale and (b) taxes paid or reasonably estimated by
the Borrower or any Subsidiary to be payable as a result thereof (after taking
into account any available tax credit or deduction).

“Assignee” – see Section 14.7.1.

“Assignment Agreement” – see Section 14.7.1.

“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which, solely as a result of the application of clause (e)(iv) below,
may be negative) equal to the sum of (without duplication): (a) $25,000,000,
plus (b) the Available Retained ECF Amount plus (c) an amount determined on a
cumulative basis equal to the net cash proceeds received by the Borrower from an
issuance and sale of Equity Interests (other than the proceeds from a Permitted
Warrant Transaction, Disqualified Stock or Debt) of the Borrower following the
Effective Date, to the extent such proceeds are not used for any other use or
purpose (including, for the avoidance of doubt, to the extent not applied or not
to be applied as a Specified Equity Contribution) or applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was contingent on receipt of such amount or utilization of such
amount for a specified purpose, plus (d) to the extent not already included in
the calculation of Excess Cash Flow of the Borrower and its Subsidiaries, the
aggregate amount of all cash dividends and other cash distributions received by
the Borrower or any Subsidiary (other than the MLP Subsidiaries, BioProcess
Algae LLC and the ABL Borrowers and their respective Subsidiaries) from any
joint ventures (other than the MLP Subsidiaries) and cash proceeds received by
the Borrower or any Subsidiary (other than the MLP Subsidiaries, BioProcess
Algae LLC and the ABL Borrowers and their respective Subsidiaries) arising from
the sale of any joint ventures in existence as of the Effective Date (other than
the MLP Subsidiaries) and any investment made pursuant to Section 10.12(xi)
using the Available Amount during the period from the Business Day immediately
following the Effective Date through and including the Reference Date, minus
(e) (i) the aggregate amount of investments made pursuant to Section 10.12(xi)
using the Available Amount, (ii) the aggregate amount of Restricted Payments
made pursuant to Section 10.15(f) using the Available Amount, (iii) the
aggregate amount of Restricted Debt Payments made pursuant to
Section 10.21(a)(i) using the

 

4



--------------------------------------------------------------------------------

Available Amount and (iv) the aggregate amount of payments of principal of the
2018 Convertible Notes and 2022 Convertible Notes made pursuant to
Section 10.21(a)(vi) or at maturity thereof (other than, in each case, with
proceeds of a Debt incurrence permitted hereunder), in each case during the
period from and including the Business Day immediately following the Effective
Date through and including the Reference Date (without taking account of the
intended usage of the Available Amount on such Reference Date).

“Available Retained ECF Amount” means, at any date of determination, the
Applicable Retained ECF Percentage of Excess Cash Flow, determined on a
cumulative basis for all Cash Flow Periods of the Borrower (commencing with the
Fiscal Year ending December 31, 2018); provided that in no event shall the
“Available Retained ECF Amount” be less than $0.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means at any time the greatest of (a) the Federal Funds Rate plus
0.5%, (b) the Prime Rate, and (c) the Eurodollar Rate that would be in effect
for an Interest Period of one month commencing on such date plus 1.0%.

“Base Rate Loan” means any Loan that bears interest at or by reference to the
Base Rate.

“Base Rate Margin” means 4.50%.

“Borrower” – see the Preamble.

“Business Day” means any day (other than a Saturday or Sunday) on which (a) the
Administrative Agent is open for commercial banking business in New York, New
York, (b) commercial banks are not authorized by law to close in New York, New
York and (c) in the case of a Business Day that relates to a Eurodollar Loan,
dealings are carried on in the London interbank eurodollar market.

“Capital Expenditures” means all expenditures that, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower and its Subsidiaries, but excluding (a) expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds (or similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced and (b) expenditures financed by the
cash proceeds of a sale of, or contribution to, the equity capital of the
Borrower.

 

5



--------------------------------------------------------------------------------

“Capital Lease” means a lease that, in accordance with GAAP, has been or should
be capitalized on the books of the lessee.

“Capitalized Lease Obligations” means obligations for the payment of rent for
any real or personal property under Capital Leases.

“Cash Equivalents” means (a) obligations of, or fully guaranteed by, the United
States or any agency or instrumentality thereof having maturities of not more
than 12 months from the date of acquisition, (b) marketable direct obligations
issued by any state of the United States or the District of Columbia or any
political subdivision of any such state maturing within 12 months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
rated A-2 or better by S&P or P-2 or better by Moody’s, (d) demand deposit
accounts maintained in the ordinary course of business, (e) bankers’ acceptances
issued by, and time deposits, certificates of deposit maturing within one year
from the date of acquisition and money market deposit accounts maintained with,
commercial banks having a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s at
the time of acquisition thereof, and (f) money market funds substantially all of
the assets of which are continuously invested in securities of the foregoing
types; provided that in each case the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

“Cash Flow Period” – see “Excess Cash Flow”.

“Cash Interest Expense” means, for any period, (x) Interest Expense for such
period excluding any interest expense not payable in cash (such as pay-in-kind
interest, non-cash amortization and write-off of discount and debt issuance
costs), and minus (y) gross interest income for such period.

“Casualty Event” means any material loss of or damage to any tangible property
or interest in tangible property of any Loan Party.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate issued and outstanding Voting Equity Interests of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(A) nominated by the board of directors of the Borrower nor (B) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

 

6



--------------------------------------------------------------------------------

thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in favor of the Lenders, or the Collateral Agent on behalf of
the Lenders, under the Collateral Documents, or in which the Collateral
Documents purport to create a Lien in favor of the Lenders or the Collateral
Agent on behalf of the Lenders.

“Collateral Agent” means BNP Paribas in its capacity as collateral agent for the
Lenders hereunder and any successor thereto in such capacity.

“Collateral Documents” means each Pledge Agreement, the Security Agreements,
each Mortgage, and any other agreement pursuant to which any Loan Party grants
Collateral to the Collateral Agent for the benefit of the Lenders.

“Communications” – see Section 14.3(c).

“Consolidated Net Income” means the consolidated net income (or loss) of the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the MLP
Subsidiaries and BioProcess Algae LLC) for such period, excluding any
extraordinary gains or losses during such period.

“Control” (including correlative meanings) means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried (if applicable, any holder of any other Lien, or any representative
therefor) and the Loan Party maintaining such account or owning such entitlement
or contract, effective to grant “control” (within the meaning of Articles 8 and
9 under the applicable UCC) over such account to the Collateral Agent (and, if
applicable, such holder or representative).

“Convertible Debt” means Debt of the Borrower permitted to be incurred or
outstanding under the terms of this Agreement (including, for the avoidance of
doubt, the Convertible Notes) that is either (a) convertible into common stock
of the Borrower (and cash in lieu of fractional shares) and/or cash (in an
amount determined by reference to the price of such common stock) or (b) sold as
units with call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for common stock of the
Borrower and/or cash (in an amount determined by reference to the price of such
common stock).

 

7



--------------------------------------------------------------------------------

“Convertible Notes” means the 2018 Convertible Notes and the 2022 Convertible
Notes.

“Credit Extension” means the making of any Loan.

“Cure Date” – see Section 10.7.3.

“Debt” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person issued, undertaken or assumed as the deferred purchase price of property
or services (other than trade payables entered into in the ordinary course of
business on ordinary terms); (c) all obligations (contingent or otherwise) of
such Person under letters of credit (other than trade letters of credit to the
extent such trade letters of credit do not have unpaid reimbursement obligations
that have been outstanding for five Business Days or more) and all outstanding
non-contingent reimbursement or payment obligations of such Person with respect
to other Surety Instruments; (d) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses; (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property); (f) all
Capitalized Lease Obligations of such Person; (g) all Hedging Obligations of
such Person; (h) all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt; (i) any
obligations in connection with any Disqualified Stock; and (j) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debt to be Repaid” means Debt listed on Schedule 11.1.

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety one (91) days following the Maturity Date, (b) is
convertible into or exchangeable for (i) debt securities or (ii) any capital
stock referred to in (a) above, in each case at any time on or prior to the date
that is ninety-one (91) days following the Maturity Date, (c) is entitled to
receive a dividend or distribution (other than for taxes attributable to the
operations of the business) prior to the time that the Obligations are paid in
full, or (d) has the benefit of any covenants or agreements that restrict the
payment of any of the obligations under the Loan Documents or that are EBITDA or
debt-multiple based (i.e. financial covenants).

 

8



--------------------------------------------------------------------------------

“Dollar” and the symbol “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EBITDA” means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income (and without
duplication), (a) Interest Expense, (b) income tax expense, (c) depreciation and
amortization for such period, (d) any other non-cash charges or non-cash losses
(provided, that if any such non-cash charge represents an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to the extent added back
in any prior periods), (e) all fees and expenses incurred in connection with the
entry into this Agreement, and (f) in connection with any Permitted Acquisition,
reasonable nonrecurring cash fees, costs and expenses.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” – see Section 11.1.

“Eligible Assignee” means any Person other than (a) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (b) a competitor of any Loan Party to the
extent identified to the Administrative Agent by name in writing from time to
time (provided, that the designation of a competitor to the Administrative Agent
shall not apply retroactively to disqualify any Person that has previously
acquired an assignment or participation interest in the Loans to the extent such
Person was not designated as a competitor at the time of the applicable
assignment or participation, as the case may be), or (c) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person).

“Environmental Laws” means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and
(ii) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal

 

9



--------------------------------------------------------------------------------

Resource Conservation and Recovery Act, the Toxic Substances Control Act, the
Emergency Planning and Community Right-to-Know Act, together with any amendments
or reauthorizations thereto or thereof, and any and all regulations promulgated
thereunder, and all analogous state and local counterparts or equivalents.

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or shares in
the share capital of (or other ownership or profit interests in) such Person,
all of the securities convertible (including the Convertible Notes) into or
exchangeable for shares of capital stock or shares in the share capital of (or
other ownership or profit interests in) such Person or a cash value equivalent
to such shares (or other ownership or profit interests) or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means a corporation or trade or business (whether or not
incorporated) that is, along with any Loan Party, treated as a single employer
under Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the failure by any Loan Party
or any ERISA Affiliate to satisfy the minimum funding standards under
Section 302 of ERISA or Section 412 of the Code with respect to any Pension
Plan; (c) the determination that any Pension Plan is considered an “at-risk”
plan or that any Multiemployer Plan is “endangered” or is in “critical” status
within the meaning of Sections 430, 431 or 432 of the IRC or Sections 303, 304
or 305 of ERISA, as applicable; (d) the incurrence by any Loan Party or any
ERISA Affiliate of any liability under Title IV of ERISA, other than for PBGC
premiums not yet due; (e) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan or the occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the appointment of a trustee to administer any
Pension Plan; (g) the withdrawal of any Loan Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
the cessation of operations by any Loan Party or any ERISA Affiliate that would
be treated as a withdrawal from a Pension Plan under Section 4062(d) of ERISA;
(h) the partial or complete withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) by any Loan Party or any ERISA Affiliate from any Multiemployer
Plan or a notification to a Loan Party or ERISA Affiliate that a Multiemployer
Plan is in “insolvency” (within the meaning of Section 4245 of ERISA); or
(i) the taking of any action to terminate any Pension Plan under Section 4041 or
4041A of ERISA.

“ERISA Plan” means an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that any Loan Party sponsors, maintains, contributes to,
has liability (contingent or otherwise) with respect to or has an obligation to
contribute to (other than a Multiemployer Plan).

 

10



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Base Rate” means, for an Interest Period for any Group of Eurodollar
Loans, the greater of (a) (i) the rate per annum (rounded upwards, if necessary,
to the next higher 1/100 of 1%) for deposits in Dollars for a period equal to
such Interest Period, which appears on Reuters Screen LIBOR01 Page (or any
successor page) as of 11:00 a.m. (London time) on the day two Business Days
before the commencement of such Interest Period, or (ii) if the rate described
in clause (a) cannot be determined, the arithmetic average of the rates of
interest per annum (rounded upwards, if necessary, to the next higher 1/100 of
1%) at which deposits in Dollars in immediately available funds are offered to
the Administrative Agent at 11:00 a.m. (London time) two Business Days before
the beginning of such Interest Period by three or more major banks in the
interbank eurodollar market selected by the Administrative Agent for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Group, and (b) 1.00% per annum. If the rate determined
pursuant to clause (a)(i) or (a)(ii) shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Eurodollar Loan” means any Loan that bears interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Margin” means 5.50%.

“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period applicable thereto, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

Eurodollar Rate =                 Eurodollar Base Rate                

                                  1 - Eurocurrency Reserve Percentage

“Event of Default” means any event described in Section 12.1.

“Excess Cash Flow” means, for each Fiscal Year of the Borrower starting with the
Fiscal Year ending December 31, 2018 (each such Fiscal Year, a “Cash Flow
Period”), the result of, without duplication, for such Cash Flow Period,
(a) EBITDA, less (b) the sum of, without duplication, for such Cash Flow Period,
(i) total Capital Expenditures, (ii) income tax expense paid in cash or payable
(if payable, for which reserves have been established to the extent required
under GAAP), (iii) Cash Interest Expense, (iv) scheduled principal payments
arising with respect to any Debt of the Borrower or any Subsidiary and the
portion allocable to principal of any regularly scheduled payment with respect
to any Capital Lease made by the Borrower or

 

11



--------------------------------------------------------------------------------

any Subsidiary, (v) the aggregate amount of consideration paid in cash during
such period for Permitted Acquisitions made from sources other than the proceeds
of long-term Debt (other than the proceeds of revolving credit facilities to the
extent intended to be repaid from operating cash flow) or Equity Interests and
(vi) any fees and expenses paid in cash during such period with respect to Debt
issuances (including amendments and modifications to the definitive documents
governing such Debt), plus (c) any cash distributions received by the Borrower
and its Subsidiaries from the MLP Subsidiaries. Notwithstanding anything in the
definition of any term used in the definition of “Excess Cash Flow” to the
contrary, (a) the calculation of Excess Cash Flow shall not be impacted by
changes in working capital of the Borrower and its Subsidiaries, (b) all
components of Excess Cash Flow shall be computed for the Borrower and its
Subsidiaries on a consolidated basis (for the avoidance of doubt, excluding the
MLP Subsidiaries and BioProcess Algae LLC), and (c) for each acquisition
consummated during the applicable Cash Flow Period, the Consolidated Net Income
of a target of any acquisition shall be included in such calculation only from
and after the date of the consummation of such acquisition.

“Excluded Assets” means: (a) voting Equity Interests in excess of 65% of the
total outstanding amount of any class of voting Equity Interests of any Foreign
Subsidiary described in clause (a) or (b) of the definition thereof, (b) any
assets located outside the United States, any state, territory or other
jurisdiction thereof, (c) any General Intangible, permit, lease, license,
contract or other Instrument to the extent the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument,
under the terms thereof or under applicable law, is prohibited and would result
in the termination thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter the applicable debtor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both), and (d) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of or render void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon
submission and acceptance by the USPTO of an amendment to allege pursuant to 15
U.S.C. Section 1060(a) or any successor provision), such intent-to-use trademark
application shall be considered Collateral; provided, further that (i) any such
limitation described in the foregoing clause (c) shall only apply to the extent
that any such prohibition or right to terminate or accelerate or alter the
debtor’s rights could not be rendered ineffective pursuant to the UCC or any
other applicable law (including debtor relief laws) or principles of equity,
(ii) immediately upon the termination or elimination of any such prohibition or
right or the requirement for any consent contained in any applicable law,
General Intangible, permit, lease, license, contract or other Instrument, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, such asset shall cease to be an “Excluded Asset” and
(iii) notwithstanding anything in this definition to the contrary, any asset of
the ABL Borrowers and their respective Subsidiaries which is or is purported to
be collateral under any ABL Facility shall not be an “Excluded Asset” hereunder.

“Excluded Real Property” means (a) any real property of the ABL Borrowers and
their respective Subsidiaries which do not constitute collateral under any ABL
Facility, and no Lien has been granted in such real property securing any
obligations under any ABL Facility or to any agent, lender or other holder of
any such obligations under any ABL Facility, and (b) any owned or leased real
property which is located outside of the United States.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” – see Section 7.6.1.

“Extended Loans” means any class of Loans the maturity of which shall have been
extended pursuant to Section 2.4.

“Extension” – see Section 2.4(a).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent implementing an Extension
in accordance with Section 2.4.

“Extension Offer” – see Section 2.4(a).

“FCPA” – see Section 9.23.

“Federal Funds Rate” means, for any day, the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum on overnight federal funds
transactions, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “Fiscal Year 2014”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Foreign Subsidiary” means (a) a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia, (b) a Subsidiary substantially all of the assets of which are
(i) Equity Interests (including any debt instrument treated as equity for U.S.
federal income tax purposes) or (ii) Equity Interests (including any debt
instrument treated as equity for U.S. federal income tax purposes) and debt
instruments, in the case of clauses (i) and (ii), of one or more Subsidiaries
that are controlled foreign corporations within the meaning of Section 957 of
the Code, and (c) any Domestic Subsidiary of any Subsidiary described in clause
(a) or (b) above.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governing Body” means the board of directors, board of managers, board of
representatives, board of advisers or similar governing or advisory body of any
Loan Party.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
taxing, judicial, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” – see Section 2.2.1.

“Guarantor” means each Subsidiary of the Borrower that enters into a Guaranty.

“Guaranty” means a guaranty substantially in the form of Exhibit A.

“Guaranty Obligation” means, as to any Person, any obligation of such Person,
whether or not contingent, with or without recourse, to assure or hold harmless
the holder of any Debt, lease, dividend, letter of credit or other obligation
(the “primary obligations”) of another Person (the “primary obligor”) against
loss in respect thereof, including any obligation of such Person (i) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (ii) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation. The amount of
any Guaranty Obligations shall be deemed to equal the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made or, if not stated or if indeterminable, the maximum reasonably anticipated
liability in respect thereof.

“Hazardous Materials” means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“Incremental Free and Clear Amount” – see Section 2.3(a).

“Incremental Lender” – see Section 2.3(c).

“Incremental Ratio-Based Amount” – see Section 2.3(a).

“Incremental Term Loan” – see Section 2.3(a).

 

14



--------------------------------------------------------------------------------

“Information” – see Section 14.16.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case undertaken under any
U.S. Federal, state or foreign law, including the Bankruptcy Code.

“Interest Coverage Ratio” means, as of the last day of any period of four Fiscal
Quarters then ended, the ratio of (a) EBITDA of the Borrower and its
Subsidiaries plus cash distributions from the MLP Subsidiaries for such period,
to (b) Cash Interest Expense of the Borrower and its Subsidiaries for such
period (excluding any Cash Interest Expense of the MLP Subsidiaries and
BioProcess Algae LLC).

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Subsidiaries for such period (including all imputed
interest on Capital Leases).

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as a Eurodollar Loan and ending on the
date one, three or six months thereafter, and only with respect to the first
four weeks after the Effective Date, seven days thereafter, as selected by the
Borrower pursuant to Section 2.2.2 or 2.2.3; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) except in the case of any interest period of seven days, any Interest Period
for a Eurodollar Loan that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) the Borrower may not select any Interest Period for a Loan if, after giving
effect to such selection, the aggregate principal amount of all Loans having
Interest Periods ending after any date on which an installment of the Loans is
scheduled to be repaid would exceed the aggregate principal amount of the Loans
scheduled to be outstanding after giving effect to such repayment.

“Inventory” means all of the Borrower’s and the Guarantors’ now owned or
hereafter acquired goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in progress, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in the Borrower’s or the Guarantors’ business or used in
selling or furnishing such goods, merchandise and other personal property, all
documents of title or other documents representing them.

 

15



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service, and any Person succeeding to any of
its principal functions under the Code.

“ITL Effective Date” - see Section 2.3(d).

“Lead Arrangers” means BNP Paribas Securities Corp., BMO Capital Markets Corp.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as
joint lead arrangers and joint book runners of the facility hereunder.

“Lender” means (a) each Person identified as a “Lender” on the signature pages
hereof, (b) each Person that becomes a party hereto pursuant to an Assignment
Agreement and (c) the respective successors and assigns of the foregoing.

“Lending Office” – see Section 8.5.

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person that secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance (of any kind whether or not
monetary in nature), charge or other security interest of any kind, whether
arising by contract, as a matter of law, by judicial process or otherwise
(including the interest of a lessor under a Capital Lease but excluding the
interest of a lessor under an operating lease).

“Loan” – see Section 2.1.

“Loan Documents” means this Agreement, the Guaranties, the Collateral Documents,
the ABL Intercreditor Agreements and each other certificate, agreement or other
document expressly designated as a “Loan Document” by the Borrower or any other
Loan Party.

“Loan Parties” means the Borrower and each Guarantor, and “Loan Party” means any
of them.

“Margin Stock” means any “margin stock” as defined in Regulation U of the FRB.

“Material Adverse Effect” means (a) an event, change or condition which
individually or in the aggregate with any other events, changes or conditions
has had or would reasonably be expected to have a material adverse change in, or
a material adverse effect upon, the operations, business, property, prospects or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties to perform any of their
payment obligations under the Loan Documents; or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against the
Loan Parties of any material term of the Loan Documents or the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents or
(ii) the perfection or priority of any material Lien granted in any portion of
the Collateral.

“Material Property” – see Section 12.1.13(b).

 

16



--------------------------------------------------------------------------------

“Maturity Date” means the earliest to occur of (a) August 29, 2023, (b) the date
that is 91 days prior to the earliest scheduled maturity date for any series of
2022 Convertible Notes, if as of such date, (i) more than $50,000,000 in
aggregate principal amount of 2022 Convertible Notes remain outstanding on such
date and (ii) proceeds of any Permitted Refinancing of the 2022 Convertible
Notes (or other permitted Convertible Debt) are not maintained in an escrow
account for use solely to refinance the 2022 Convertible Notes in an aggregate
amount sufficient to refinance such notes in full, and (c) such other date on
which the Loans are declared to be due and payable pursuant to Section 12.

“MLP Qualifying Asset” means any right, title or interest in any asset that is
used to generate income that is qualified from time to time under Section 7704
of the Code, together, in each case with all existing agreements related to such
assets.

“MLP Subsidiaries” means, collectively, Green Plains Holdings LLC, Green Plains
Partners LP, and their respective subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Collateral Agent for the benefit of the Lenders a Lien
on real property owned or leased by the Borrower or any Guarantor.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or ERISA Affiliate is, or
within the last five years has been, required to contribute.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 14.7 and (ii) has been approved
by the Required Lenders.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document owing to
any Lender with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Omnibus Agreement” means that certain Omnibus Agreement, entered into as of
July 1, 2015, by and among Green Plains Inc., Green Plains Partners LP, Green
Plains Holdings LLC and Green Plains Operating Company LLC (and any amendment,
restatement, replacement, supplement or other modification thereof or thereto,
so long as such amendment, restatement, replacement, supplement or other
modification is not materially adverse to the interests of the Lenders).

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles or certificate of incorporation, operating
agreement or equivalent formation documents, such Person’s bylaws, regulations
or equivalent governing documents and any similar organizational documents of
such Person.

 

17



--------------------------------------------------------------------------------

“Owned Real Property” means all real property owned in fee by the Borrower or
its Subsidiaries.

“Participant” – see Section 14.7.2.

“Participant Register” – see Section 14.7.2.

“Patriot Act” – see Section 14.13.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any of its principal functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” – see Section 10.14.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Debt issued in connection with
the Permitted Bond Hedge Transaction.

“Permitted Liens” – see Section 10.9.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Debt of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Debt so modified, refinanced, refunded, renewed, replaced or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts paid, and fees, expenses, commissions, underwriting
discounts and expenses incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and, in the case of a
refinancing of unutilized revolving commitments permitted under this Agreement
prior to such refinancing, by an amount equal to such existing revolving
commitment unutilized thereunder, (b) other than with respect to a Permitted
Refinancing of Debt permitted pursuant to Section 10.8(b), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Debt being modified, refinanced, refunded, renewed, replaced or
extended, (c) at the time thereof, no Event of Default shall have occurred and
be continuing, (d) to the extent such Debt being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right

 

18



--------------------------------------------------------------------------------

of payment to the Obligations on terms, taken as a whole, not materially less
favorable (as reasonably determined by the Borrower in good faith) to the
Lenders in all material respects as those contained in the documentation
governing the subordination of the Debt being modified, refinanced, refunded,
renewed, replaced or extended, (e) neither Borrower nor any of its Subsidiaries
shall be an obligor or guarantor of any such refinancings, replacements,
refundings, renewals, replacements or extensions except to the extent that such
Person was such an obligor or guarantor in respect of the applicable
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (f) such modification, refinancing, refunding, renewal, replacement or
extension shall not be secured by any Lien on any asset other than the assets
that secured or are permitted to secure such Debt being modified, refinanced,
refunded, renewed, replaced or extended, and (g) such modification, refinancing,
refunding, renewal, replacement or extension shall not (if secured) have a
higher Lien priority than such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended or, in the case of any Permitted
Refinancing of any ABL Facility, shall be subject to the terms of the ABL
Intercreditor Agreement applicable to such ABL Facility being modified,
refinanced, refunded, renewed, replaced or extended.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or other entity, whether
acting in an individual, fiduciary or other capacity.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
B.

“Prime Rate” means, for any day, the rate of interest announced or otherwise
established by the Administrative Agent from time to time as its prime
commercial rate as in effect on such day, with any change in the Prime Rate
resulting from a change in such prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Administrative Agent’s best or lowest
rate).

“Ratio Calculation Date” – see Section 1.4(a).

“Recovery Event Proceeds” means any insurance proceeds from any Casualty Event
or any condemnation proceeds (or other similar recoveries), in each case net of
(a) any collection expenses and (b) taxes paid or reasonably estimated by the
Borrower or any Subsidiary to be payable as a result thereof (after taking into
account any available tax credit or deduction).

“Refinanced Loans” shall have the meaning assigned to such term in
Section 2.5(a).

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.5(d).

 

19



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replacement Loan” means one or more new borrowings of Loans that result from a
Refinancing Amendment in accordance with Section 2.5, which may be in the form
of one or more series of senior secured notes or loans (each of which may be
secured by the Collateral on a pari passu or junior basis with the Loans) or
unsecured loans or notes.

“Reportable Event” means a “reportable event” as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Pension Plan, other than an event for which the 30-day notice period is waived.

“Required Lenders” means Lenders having aggregate Applicable Percentages of more
than 50%.

“Responsible Financial Officer” means, as to any Person, the chief executive
officer, the president, the chief financial officer, treasurer, or the corporate
controller of such Person.

“Responsible Officer” means, as to any Person, any vice president or Responsible
Financial Officer of such Person.

“Restricted Debt Payment” – see Section 10.21.

“Restricted Payments” – see Section 10.15.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” – see Section 9.24.

“Sanctioned Person” – see Section 9.24.

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, and/or the European Union and/or the
French Republic, and/or Her Majesty’s Treasury or other relevant sanctions
authority.

“Security Agreement” means (a) a security agreement substantially in the form of
Exhibit C entered into by the Loan Parties whose assets include Term Priority
Collateral and (b) one or more security agreements entered into by the Loan
Parties whose assets include ABL Priority Collateral and the Collateral Agent
with respect to the Liens granted on the Collateral thereunder as security for
the Obligations.

“Specified Equity Contribution” – see Section 10.7.3.

“Subordinated Debt” means Debt of any Borrower or any Subsidiary that is
contractually subordinated in right of payment to the Obligations; provided that
such terms of subordination and the intercreditor documentation with respect
thereto are reasonably satisfactory to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the Voting Equity Interests
for the election of directors, other managers, or any similar governing body of
such entity. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of the Borrower other
than any of the MLP Subsidiaries and BioProcess Algae LLC; provided, that, for
purposes of Sections 9.1(b), 9.4, 9.7, 9.10, 9.13, 9.22, 9.23, 9.24, 10.2(a)(i),
10.3(a)–(c), 10.6, and 10.25 only, reference to Subsidiaries shall be deemed
also to be references to MLP Subsidiaries and BioProcess Algae LLC.

“Surety Instrument” means a letter of credit (whether standby or commercial),
banker’s acceptance, bank guaranty, shipside bond, surety bond or any similar
instrument.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Intercreditor Agreement” means the Term Loan Intercreditor Agreement
and Collateral Agency Agreement, dated as of the date hereof, among the
Collateral Agent, PNC Bank, National Association, as collateral agent under the
ABL-Trade Credit Agreement, BNP Paribas, as collateral agent under the ABL-Grain
Credit Agreement, Bank of the West and ING Capital LLC, as joint administrative
agents and collateral agents under the ABL-Cattle Credit Agreement, and PNC
Bank, National Association, as pari passu collateral agent for the holders of
the obligations under the ABL Facilities, as amended, restated, supplemented or
otherwise modified from time to time.

“Term Priority Collateral” means, with respect to any Loan Party, the “Term Loan
Priority Collateral” as defined in the Term Loan Intercreditor Agreement.

“Total First Lien EBITDA” means, for any period of determination, the combined
EBITDA of the Borrower and the Guarantors whose assets include Term Priority
Collateral securing the Obligations on a first priority basis during such
period, plus the sum of (a) the amount of any cash distributions received by the
Borrower and such Guarantors (other than the ABL Borrowers and their respective
Subsidiaries) from each ABL Borrower and its respective Subsidiaries during such
period, after deducting the amount of cash proceeds contributed by the Borrower
and such Guarantors (other than the ABL Borrowers and their respective
Subsidiaries) to such ABL Borrower and its respective Subsidiaries outside of
the ordinary course of business, including by way of equity contributions,
issuance of new Equity Interests or intercompany loans to the extent of any
proceeds that are not used by the applicable ABL Borrower or its Subsidiaries
for Permitted Acquisitions and capital expenditures or associated with an
increase in the revolving commitments under such ABL Borrower’s ABL Facility
(but, in any event, such deductions shall not result in an amount that is less
than zero for this clause (a)), and (b) any cash distributions received by the
Borrower and its Subsidiaries from the MLP Subsidiaries.

 

21



--------------------------------------------------------------------------------

“Total First Lien Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) the aggregate principal amount of the Loans
outstanding as of such date, to (b) the Total First Lien EBITDA calculated for
the trailing twelve month period ending on such day.

“Total Term Capitalization” means, as of the last day of any Fiscal Quarter, the
sum of (a) Total Term Debt and (b) the Borrower’s book equity excluding
“accumulated other comprehensive income” reflected on the balance sheet of the
Borrower and its Subsidiaries, determined on a consolidated basis, for such
period.

“Total Term Debt” means, as of the last day of any Fiscal Quarter, the sum of
(a) the aggregate principal amount of the Loans (including Incremental Term
Loans) outstanding as of such date, (b) the aggregate principal amount of Debt
incurred pursuant to Section 10.8(n) outstanding as of such date, and (c) all
Debt of the Borrower and its Subsidiaries (excluding such Debt of the MLP
Subsidiaries and BioProcess Algae LLC), determined on a consolidated basis, in
the form of one or more term loans or funded debt securities and described in
clauses (a), (d), (f), and (j) of the definition of “Debt”, as of such date (and
excluding, for the avoidance of doubt, any revolving Debt of any ABL Borrowers).

“Type of Loan or Borrowing” – see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or the giving of notice or both, constitute an Event of
Default.

“Voidable Transfer” - see Section 14.13.

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the Governing Body of such
Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation”.

 

22



--------------------------------------------------------------------------------

(d) If a consent or approval is not to be unreasonably withheld, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

(f) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement), other contractual instruments and organizational
documents shall be deemed to include all subsequent amendments, restatements and
other modifications thereto, but only to the extent such amendments,
restatements and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation from time to
time.

(g) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(h) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(i) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Lead Arrangers, the Agents,
certain Lenders, the Borrower and the other parties thereto and are the products
of all parties. Accordingly, they shall not be construed against the Lead
Arrangers, the Agents, or the Lenders merely because of the Lead Arrangers’, the
Agents’, or certain Lenders’ involvement in their preparation.

(j) Except as otherwise specified herein, any reference to a particular time
means such time in New York, New York.

(k) Terms used in this Agreement and defined in the UCC are used herein as
defined in the UCC, unless otherwise defined in this Agreement.

1.3 Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed, and all financial data (including financial ratios and requirements)
required to be submitted pursuant to this Agreement shall be prepared, in
conformity with GAAP.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

23



--------------------------------------------------------------------------------

1.4 Pro Forma Calculations. For purposes of determining whether any action is
otherwise permitted to be taken hereunder, EBITDA, Total First Lien EBITDA,
Total Term Capitalization, Total Term Debt, the Total First Lien Leverage Ratio
and the Interest Coverage Ratio shall be calculated as follows:

(a) In the event that the Borrower or any Subsidiary (i) incurs, redeems,
retires or extinguishes any Debt or (ii) issues or redeems Disqualified Stock
subsequent to the commencement of the period for which such ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of such ratio is made (a “Ratio Calculation Date”), then such ratio
shall be calculated giving pro forma effect to such incurrence, redemption,
retirement or extinguishment of Debt, or such issuance or redemption of
Disqualified Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

(b) For purposes of making the computation referred to above, investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-Fiscal Quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the relevant Ratio Calculation Date shall be calculated on a
pro forma basis in accordance with GAAP for such four-Fiscal Quarter reference
period assuming that all such investments, acquisitions, dispositions, mergers,
amalgamations, consolidations and discontinued operations had occurred on the
first day of the four-Fiscal Quarter reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, in each case with respect
to an operating unit of a business, that would have required adjustment pursuant
to this definition, then such ratio shall be calculated giving pro forma effect
thereto for such period as if such investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable four-Fiscal Quarter period.

(c) For purposes of this Section 1.4, whenever pro forma effect is to be given
to any investment, acquisition, disposition, merger, amalgamation, consolidation
or discontinued operation, the pro forma calculations shall be made in good
faith by a Responsible Financial Officer of the Borrower.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a Responsible Financial Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Debt under a revolving credit facility
computed on a pro forma basis shall be computed based upon the average daily
balance of such Debt during the applicable period. Interest on Debt that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

 

24



--------------------------------------------------------------------------------

(e) If, after the Effective Date, the Borrower or any of its Subsidiaries
acquires an ethanol plant, for purposes of determining compliance with the
covenants set forth in Section 10.7.2 and any other calculation of EBITDA or pro
forma EBITDA required under this Agreement, EBITDA shall be calculated on a pro
forma basis for the four Fiscal Quarters ended immediately prior to such
acquisition, and EBITDA shall include pro forma EBITDA for such plant based
principally on a Responsible Financial Officer’s reasonable determination of
what the performance of such ethanol plant would have been under management by
the Borrower based on the average performance of ethanol plants owned by the
Borrower and its Subsidiaries, but adjusted for the size, condition and
productivity of such ethanol plant.

SECTION 2 COMMITMENTS; BORROWING AND CONVERSION AND CONTINUATION PROCEDURES.

2.1 Commitments. Subject to the terms and conditions of this Agreement, each
Lender, severally and for itself alone, agrees to make a term loan (each a
“Loan”) to the Borrower on the Effective Date in an amount not to exceed such
Lender’s Applicable Percentage of the $500,000,000 aggregate amount of the
Loans. Loans that are repaid may not be reborrowed.

2.2 Loan Procedures.

2.2.1 Various Groups of Loans. Each Loan shall be divided into tranches that are
either a Base Rate Loan or a Eurodollar Loan (each a “type” of Loan), as the
Borrower shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. Eurodollar Loans having the same Interest Period are
sometimes called a “Group” or collectively “Groups”. Base Rate Loans and
Eurodollar Loans may be outstanding at the same time; provided that not more
than ten different Groups of Eurodollar Loans shall be outstanding at any one
time. All borrowings, conversions and repayments of Loans shall be effected so
that each Lender of the applicable tranche of Loans will have a pro rata share
(according to its Applicable Percentage) of all types and Groups of such tranche
of Loans.

2.2.2 Borrowing Procedures. The Borrower shall give written notice or telephonic
notice (followed promptly by written confirmation thereof) substantially in the
form of Exhibit D to the Administrative Agent of the proposed borrowing not
later than (a) in the case of a Base Rate borrowing, 11:00 a.m. on the proposed
date of such borrowing, and (b) in the case of a Eurodollar Rate borrowing,
11:00 a.m. at least three Business Days prior to the proposed date of such
borrowing. Such notice shall be effective upon receipt by the Administrative
Agent, shall be irrevocable and shall specify the date, amount and type of
borrowing and, in the case of a Eurodollar Rate borrowing, the initial Interest
Period therefor. Promptly upon receipt of such notice, the Administrative Agent
shall advise each Lender thereof. Not later than 1:00 p.m. on the date of the
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds in
an amount equal to such Lender’s Applicable Percentage of such borrowing and, so
long as the conditions precedent set forth in Section 11 have been satisfied,
the Administrative Agent shall promptly pay the funds received from the Lenders
to the Borrower on the requested borrowing date.

 

25



--------------------------------------------------------------------------------

2.2.3 Conversion and Continuation Procedures. (a) Initially, the Loans funded on
the Effective Date shall bear interest at the Base Rate, and until the earlier
to occur of (i) the 30th day following the Effective Date and (ii) the date upon
which the Administrative Agent determines that the primary syndication of the
Loans funded on the Effective Date has been completed, the Loans shall bear
interest at either, at the Borrower’s election, the Base Rate or the Eurodollar
Rate for an Interest Period of seven days. At any time, and from time to time
thereafter, subject to the provisions of Section 2.2.1, the Borrower may, upon
irrevocable notice to the Administrative Agent in accordance with clause
(b) below:

(i) elect, as of any Business Day, to convert any outstanding Loan into a Loan
of the other type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Group of Eurodollar Loans having an Interest Period expiring on such day (or
any part thereof in an aggregate amount of $1,000,000 or a higher integral
multiple of $100,000) for a new Interest Period.

(b) The Borrower shall give written notice or telephonic notice (followed
promptly by written confirmation thereof) substantially in the form of Exhibit E
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 a.m. on the
proposed date of such conversion; and (ii) in the case of a conversion into or
continuation of Eurodollar Loans, 11:00 a.m. at least three Business Days prior
to the proposed date of such conversion or continuation, specifying in each
case:

 

  (1) the proposed date of conversion or continuation;

 

  (2) the aggregate amount of Loans to be converted or continued;

 

  (3) the type of Loans resulting from the proposed conversion or continuation;
and

 

  (4) in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.

(c) If upon expiration of any Interest Period applicable to any Eurodollar Loan,
the Borrower has failed to timely select a new Interest Period to be applicable
to such Eurodollar Loan, the Borrower shall be deemed to have elected to
continue such Eurodollar Loan as a Eurodollar Loan with a one-month Interest
Period, effective on the last day of the previous Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Borrower, of the details of any automatic
conversion.

(e) Unless the Required Lenders otherwise consent, the Borrower may not elect to
have a Loan converted into or continued as a Eurodollar Loan during the
existence of any Event of Default or Unmatured Event of Default.

 

26



--------------------------------------------------------------------------------

2.3 Incremental Term Loans.

(a) The Borrower may, from time to time after the Effective Date, by written
notice to the Administrative Agent elect to request the making of tranches of
term loans (each, an “Incremental Term Loan”) in an aggregate amount not to
exceed an amount equal to (i) the result of (x) $100,000,000 minus (y) any
amounts incurred under Section 10.8(n) (this clause (i), the “Incremental Free
and Clear Amount”) plus (ii) the maximum amount at the time of such proposed
Incremental Term Loans that could be incurred such that both immediately before
and after giving pro forma effect to such Incremental Term Loans and the
application of the proceeds thereof (and assuming such Incremental Term Loans
are fully drawn), the Total First Lien Leverage Ratio does not exceed 3.50 to
1.00 as of the last date for which financial statements have been (or are
required to have been) delivered to the Administrative Agent pursuant to
Section 10.3(a) or 10.3(b) (this clause (ii), the “Incremental Ratio-Based
Amount”). Incremental Term Loans may be incurred under either or both the
Incremental Free and Clear Amount and the Incremental Ratio-Based Amount in a
single transaction, and proceeds from any such incurrence under more than one of
the foregoing may be utilized in a single transaction, at the election of the
Borrower, by first calculating the incurrence under the Incremental Ratio-Based
Amount and then calculating the incurrence under the Incremental Free and Clear
Amount.

(b) Any such request shall (x) be in a minimum amount of $10,000,000 or a higher
integral multiple of $1,000,000 (or such lower amount that represents the
remaining availability under either of the limits set forth in subsection
(a) above) and (y) set forth the date that the Borrower proposes the Incremental
Term Loans be made, the requested amount and the proposed terms of the
Incremental Term Loans.

(c) To achieve the full amount of the requested tranche of Incremental Term
Loans and subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld), the Borrower may invite additional Eligible
Assignees to provide Incremental Term Loans or request an existing Lender to
provide an Incremental Term Loan (any Person providing an Incremental Term Loan,
each an “Incremental Lender”).

(d) The Administrative Agent and the Borrower shall determine the effective date
(the “ITL Effective Date”) and the final allocation of the tranche of
Incremental Term Loans. The Administrative Agent shall promptly notify the
Borrower and the Lenders of each Incremental Term Loan and the ITL Effective
Date.

(e) The Incremental Term Loans shall (i) rank pari passu in right of payment and
of security with all other Loans, (ii) not mature earlier than the scheduled
maturity of the Loans or have a weighted average life that is shorter than the
then remaining weighted average life of the Loans, (iii) be entitled to share in
prepayments pro rata with the Loans (unless the Incremental Lenders agree to
take a lesser share of certain prepayments), (iv) be treated no more favorably
than the Loans with respect to any mandatory prepayments set forth in
Section 6.2.3, (v) have an All-in Yield determined by the Borrower and the
Incremental Lenders; provided, however, that the All-in Yield applicable to each
issuance of Incremental Term Loans shall not be greater than 0.50% over the
applicable All-in Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the Loans unless
the interest rate with respect to the Loans is increased so as to cause the
then-applicable All-in Yield under this Agreement on the Loans to equal the
All-in Yield then applicable to the Incremental Term Loans less 0.50%, (vi) have
an amortization schedule determined by the Borrower and the Incremental Lenders
and (vii) have other terms and conditions (other than with respect to pricing,

 

27



--------------------------------------------------------------------------------

amortization and maturity) substantially similar to the Loans (and, in any
event, reasonably satisfactory to the Administrative Agent) which shall be set
forth in a supplement to this Agreement executed in connection therewith. The
aforementioned supplement to this Agreement may, without the consent of any
Lender that is not an Incremental Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent to effect the provisions of this
Section 2.3, notwithstanding anything to the contrary set forth in Section 13.1.

(f) The making of the Incremental Term Loans shall be documented pursuant to a
supplement to this Agreement executed by the Borrower, each applicable
Incremental Lender and the Administrative Agent and shall be subject to the
following conditions:

(i) at the time of any such request and at the time of the making of the
Incremental Term Loans (and after giving effect thereto and the use of the
proceeds thereof), no Unmatured Event of Default or Event of Default shall have
occurred and be continuing;

(ii) each condition set forth in Sections 11.1.21 and 11.1.22 shall have been
met; and

(iii) such other conditions as the Borrower, the applicable Incremental Lenders
and the Administrative Agent shall agree shall have been met.

(g) The Incremental Term Loans, shall constitute Loans under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
with respect to the security interests created by the Collateral Documents. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent or the Collateral Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Collateral Documents continue to be perfected
under the Uniform Commercial Code (as defined in the Security Agreement) or
other applicable law relating to the perfection of security interests after
giving effect to the establishment of the Incremental Term Loans.

(h) No Lender shall be obligated to provide any Incremental Term Loan.

2.4 Extensions.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
class of Loans to the extended maturity date specified in such notice. Such
notice shall (i) set forth the amount of the applicable class of Loans that will
be subject to the Extension (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000 (or the remaining amount of such class of
Loans)), (ii) set forth the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole discretion))
and (iii) identify the relevant class of Loans to which such Extension relates.
Each Lender of the applicable class shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such class pursuant to procedures
established by, or

 

28



--------------------------------------------------------------------------------

reasonably acceptable to, the Administrative Agent and the Borrower. No Lender
shall be obligated to participate in any such Extension. If the aggregate
principal amount of Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Loans, as applicable, of Lenders of the applicable
class shall be extended ratably up to such maximum amount based on the
respective principal amounts with respect to which such Lenders have accepted
such Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing immediately prior to and immediately after giving
effect to such Extension, (ii) the representations and warranties set forth in
Section 9 and in each other Loan Document shall be deemed to be made and shall
be true and correct in all material respects on and as of the effective date of
such Extension, and (iii) the terms of such Extended Loans shall comply with
paragraph (c) of this Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Loan shall be no earlier than
the existing maturity date of the class of Loans being extended, respectively,
(ii)(A) there shall be no scheduled amortization of the loans and (B) the
average life to maturity of the Extended Loans shall be no shorter than the
remaining average life to maturity of the existing Loans being extended,
(iii) the Extended Loans will rank pari passu in right of payment and with
respect to security with the existing Loans and the borrower and guarantors of
the Extended Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Loans, as applicable, (iv) the interest
rate margin, rate floors, fees, original issue discount and premium applicable
to Extended Loans shall be determined by the Borrower and the applicable
extending Lenders, (v) the Extended Loans may participate on a pro rata or less
than pro rata (but not greater than pro rata) basis in voluntary or mandatory
prepayments with the other Loans, and (vi) the terms of the Extended Loans, as
applicable, shall be substantially identical to the terms set forth herein
(except as set forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Loans as a new class or tranche of
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new class or tranche (including to
preserve the pro rata treatment of the extended and non-extended classes or
tranches), in each case on terms consistent with this section, notwithstanding
anything to the contrary set forth in Section 13.1.

 

29



--------------------------------------------------------------------------------

2.5 Refinancing Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Replacement Loans to refinance all or a portion of any existing
class of Loans (the “Refinanced Loans”) in an aggregate principal amount not to
exceed the aggregate principal amount of the Refinanced Loans plus any accrued
interest, fees, costs and expenses related thereto (including any original issue
discount or upfront fees). Such notice shall set forth (i) the principal amount
of the applicable Replacement Loans (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 (or the remaining amount of such
class of Loans))) and (ii) the date on which the applicable Replacement Loans
are to be incurred (which shall not be less than ten Business Days nor more than
sixty days after the date of such notice (or such longer or shorter periods as
the Administrative Agent shall agree)). The Borrower may seek Replacement Loans
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any additional Persons that meet the
requirements of an Eligible Assignee.

(b) It shall be a condition precedent to the incurrence of any Replacement Loans
that (i) no Unmatured Event of Default or Event of Default shall have occurred
and be continuing immediately prior to or immediately after giving effect to the
incurrence of such Replacement Loans, (ii) the representations and warranties
set forth in Section 9 and in each other Loan Document shall be true and correct
in all material respects on and as of the date such Replacement Loans are made,
(iii) the terms of the Replacement Loans shall comply with paragraph (c) of this
Section and (iv) substantially concurrently with the incurrence of any such
Replacement Loans, 100% of the net cash proceeds thereof shall be applied to
repay the Refinanced Loans (including accrued interest, fees and premiums (if
any) payable in connection therewith).

(c) The terms of any Replacement Loans shall be determined by the Borrower and
the applicable Lenders and set forth in a Refinancing Amendment; provided that
(i) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Term Loans plus any accrued
interest, fees, costs and expenses related thereto (including any original issue
discount or upfront fees), (ii) the final maturity date of any Replacement Loans
shall not be earlier than the maturity or termination date of the applicable
Refinanced Loans, (iii) the weighted average life to maturity of the Replacement
Loans shall be no shorter than the remaining weighted average life to maturity
of the Refinanced Loans, (iv) if the Refinanced Loans were pari passu in right
of payment and of security with the Loans, the Replacement Loans may rank pari
passu in right of payment and of security with the Loans or may be secured on
junior lien basis or be unsecured; if the Refinanced Loans were secured on a
junior basis to the Loans, the Replacement Loans may be secured on a junior
basis to the Loans or unsecured; and if the Refinanced Loans were unsecured, the
Replacement Loans will be unsecured, (v) none of the obligors or guarantors with
respect thereto shall be a Person that is not a Loan Party (unless such Person
is required to become a Loan Party in accordance with Section 10.24), (vi) the
interest rate margin, rate floors, fees, original issue discount and premiums
applicable to the Replacement Loans shall be determined by the Borrower and the
applicable Lenders, provided that the All-in Yield on any Replacement Loans
shall not exceed the initial All-in Yield for the Refinanced Loans, and
(vii) the terms of the Replacement Loans (other than as set forth in clause (i)
through (vi) above) shall be substantially identical to, or no more favorable
(taken as a whole) to the Lenders providing such Replacement Loans than those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period occurring entirely after
the latest final maturity of the Loans

 

30



--------------------------------------------------------------------------------

in effect immediately prior to such refinancing; provided, however, to the
extent that any financial maintenance covenant is added for the benefit of any
Replacement Loans, no consent shall be required from the Administrative Agent or
any Lender to the extent that such financial maintenance covenant is also added
for the benefit of the corresponding existing Loans; provided, further, that the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such amendment implementing this additional financial maintenance
covenant upon the Borrower’s request for such an amendment.

(d) In connection with any Replacement Loans pursuant to this Section 2.5, the
Borrower, the Administrative Agent and each applicable Lender providing
Replacement Loans shall execute and deliver to the Administrative Agent an
amendment to this Agreement (such amendment, a “Refinancing Amendment”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence such Replacement Loans. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.5, including any amendments
necessary to establish the applicable Replacement Loans as a new class or
tranche of Loans and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such classes or tranches
(including, if desirable, to preserve the pro rata treatment of the refinanced
and non-refinanced tranches), in each case on terms consistent with this
Section 2.5, notwithstanding anything to the contrary set forth in Section 13.1.

2.6 Commitments Several. The failure of any Lender to make a Loan shall not
relieve any other Lender of its obligation (if any) to make a Loan on such date,
but no Lender shall be responsible for the failure of any other Lender to make
any Loan to be made by such other Lender.

SECTION 3 RECORDKEEPING. Each Lender shall record in its records the date and
amount of each Loan made by such Lender, each repayment or conversion thereof
and, in the case of each Eurodollar Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttable presumptive evidence of the principal amount of
the Loans owing to such Lender. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder to repay the principal amount
of each Loan made by such Lender together with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Borrower promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date such Loan is
advanced until such Loan is paid in full as follows:

(a) at all times such Loan is a Base Rate Loan, at a rate per annum equal to the
sum of (i) the Base Rate from time to time in effect plus (ii) the applicable
Base Rate Margin from time to time in effect;

 

31



--------------------------------------------------------------------------------

(b) at all times such Loan is a Eurodollar Loan, at a rate per annum equal to
the sum of (i) the Eurodollar Rate applicable to each Interest Period for such
Loan plus (ii) the applicable Eurodollar Margin from time to time in effect;

provided that, at any time an Event of Default exists, the interest rate
applicable to each Loan, fees and other Obligations hereunder shall be increased
by 2% per annum (and with respect to fees and other Obligations, at a rate per
annum equal to the rate that would be applicable to a Base Rate Loan plus
2.00% per annum).

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last Business Day of each calendar quarter and at
maturity. Accrued interest on each Eurodollar Loan shall be payable on the last
day of each Interest Period relating to such Loan (and, in the case of a
Eurodollar Loan with an Interest Period longer than three months, on each
three-month anniversary of the first day of such Interest Period) and at
maturity. After maturity, accrued interest on all Loans shall be payable on
demand.

4.3 Setting and Notice of Eurodollar Rates. The applicable Eurodollar Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrower and
each Lender. Each determination of the applicable Eurodollar Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of manifest error. The Administrative Agent shall, upon written
request of the Borrower or any Lender, deliver to the Borrower or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable Eurodollar Rate hereunder.

4.4 Computation of Interest. All determinations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. All other computations of interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days (which results in more
interest being paid than if computed on the basis of a 365-day year). The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

SECTION 5 FEES. The Borrower agrees to pay to the Administrative Agent and the
Lead Arrangers such fees as are mutually agreed to in writing from time to time
by the Borrower, the Administrative Agent and the Lead Arrangers.

SECTION 6 REPAYMENT OF LOANS; PREPAYMENTS.

6.1 Repayment of Loans. The Loans shall be repaid in installments on the last
day of each Fiscal Quarter beginning with the first full Fiscal Quarter after
the Effective Date in an aggregate amount equal to 0.25% of the principal amount
of the Loans made on the Effective Date (as adjusted from time to time pursuant
to Section 6.2, and as adjusted in connection with the making of any Incremental
Term Loans pursuant to Section 2.3, any Extension pursuant to Section 2.4 or
Replacement Loans pursuant to Section 2.5), with a final installment payable on
the Maturity Date in an amount equal to the then unpaid principal balance of the
Loans. Each such installment shall be applied to repay the Loans of the Lenders
according to their respective Applicable Percentages.

 

32



--------------------------------------------------------------------------------

6.2 Prepayments.

6.2.1 Voluntary Prepayments. The Borrower may from time to time prepay Loans in
whole or in part, without premium or penalty (other than as set forth in
Sections 6.2.2 and 6.3); provided that the Borrower shall give the
Administrative Agent (which shall promptly advise each applicable Lender) notice
thereof not later than 11:00 a.m. on the date of such prepayment in the case of
a Base Rate Loan and upon three Business Days’ prior notice in the case of a
Eurodollar Loan, substantially in the form of Exhibit F, specifying the Loans to
be prepaid and the date (which shall be a Business Day) and amount of
prepayment. Each partial prepayment of Loans shall be in a principal amount of
$1,000,000 or a higher integral multiple of $100,000.

6.2.2 Prepayment Fee. In the event that the Borrower (i) voluntarily prepays any
Loans (including pursuant to Section 6.2.1), (ii) prepays any Loans pursuant to
Section 6.2.3(c) or (iii) refinances or replaces any of the Loans (including
without limitation, as may be effected through any amendment to the Loan
Documents, including any Refinancing Amendment), in each case of clause (i),
(ii) and (iii), on or prior to the eighteen (18) month anniversary of the
Effective Date, the Borrower shall pay to the Administrative Agent, for the
ratable account of each Lender, together with each such prepayment, refinancing
or replacement of the Loans, a premium in an amount equal to the principal
amount of the Loans prepaid multiplied by 1.0%.

6.2.3 Mandatory Prepayments.

(a) If the Borrower and its Subsidiaries have Excess Cash Flow for any Cash Flow
Period starting with the Fiscal Year ending December 31, 2018, then within 90
days after the end of such Fiscal Year, the Borrower shall make a prepayment of
the outstanding Loans in an amount equal to 50% of Excess Cash Flow for such
Cash Flow Period; provided that if the Total First Lien Leverage Ratio as of the
end of any Fiscal Year is greater than or equal to 3.75 to 1.00, the amount of
such prepayment shall be increased to 75% of Excess Cash Flow for such Cash Flow
Period. Voluntary prepayments made during any Cash Flow Period pursuant to
Section 6.2.1 shall be credited on a dollar-for-dollar basis against the amount
of mandatory prepayments required to be paid under this clause (a) with respect
to such Cash Flow Period.

(b) Upon receipt by the Borrower or any Subsidiary of any Asset Sale Proceeds or
Recovery Event Proceeds (including receipt thereof by the Collateral Agent if
the Collateral Agent receives any such proceeds pursuant to any Collateral
Document) in excess of $20,000,000 per event or series of related events, the
Borrower shall, no later than the fifth Business Day following receipt of such
proceeds make a prepayment of the outstanding Loans in an amount equal to such
Asset Sale Proceeds or Recovery Event Proceeds; provided that, so long as no
Event of Default or Unmatured Event of Default exists, no such prepayment shall
be required to the extent the Borrower notifies the Administrative Agent prior
to or concurrently with receipt of such Asset Sale Proceeds or Recovery Event
Proceeds that such proceeds will be used (and such proceeds are in fact used by
the Borrower or the applicable Subsidiary within 12 months after the date of
receipt of such proceeds or, if the Borrower or the applicable Subsidiary enters
into a contractually binding commitment to use such proceeds, within 18 months
after the date of receipt of such proceeds) for the financing of the
replacement, substitution or restoration of the assets subject to the applicable
Asset Sale or Casualty Event or the

 

33



--------------------------------------------------------------------------------

acquisition or construction of other capital assets otherwise not prohibited
under this Agreement (it being understood that if at any time the Borrower or
the applicable Subsidiary determines that any such proceeds will not be so used
within such 12 month period or 18 month period, as applicable, such proceeds
shall promptly be applied as provided above in this clause (b)).

(c) Subject to Section 6.2.2, upon receipt by the Borrower or any Subsidiary of
the net cash proceeds from the issuance or incurrence of Debt (other than any
cash proceeds from the issuance or incurrence of Debt permitted pursuant to
Section 10.8), the Borrower shall, no later than the fifth Business Day
following the receipt of such proceeds, make a prepayment of the outstanding
Loans in an amount equal to 100% of such proceeds.

6.2.4 Pro Rata Treatment. All payments (including prepayments) pursuant to this
Section 6 shall be applied to pay the Loans of the Lenders ratably in accordance
with their Applicable Percentages.

6.3 All Prepayments of Eurodollar Loans. Each prepayment of a Eurodollar Loan on
a day other than the last day of an Interest Period therefor shall include
interest on the principal amount being repaid and shall be subject to
Section 8.4.

6.4 All Prepayments of Loans. Each prepayment of Loans shall be applied to
amortization payments in the inverse order of maturity, and to any outstanding
Base Rate Loans first, and then to any outstanding Eurodollar Loans with the
shortest Interest Periods remaining in the order that will minimize funding
losses required to be paid pursuant to Section 8.4.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal of or interest on the Loans,
and of all fees, shall be made by the Borrower to the Administrative Agent in
immediately available funds, without setoff, defense, recoupment or
counterclaim, at the office specified by the Administrative Agent not later than
12:00 noon on the date due (or such later time as the Administrative Agent may
agree); and funds received after that hour shall be deemed to have been received
by the Administrative Agent on the next following Business Day. Subject to
Section 7.6, the Administrative Agent shall promptly remit to each Lender its
share of all such payments received in collected funds by the Administrative
Agent for the account of such Lender. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. All payments
under Section 8.1 shall be made by the Borrower directly to the Lender entitled
thereto.

 

34



--------------------------------------------------------------------------------

7.2 Application of Payments. If following a payment by the Borrower under
Section 6.1, insufficient funds are available to the Administrative Agent to pay
in full all amounts then due hereunder, then payments hereunder (and all
payments under any Guaranty and amounts realized upon enforcement of any
Collateral Document) shall be applied as follows:

first, to amounts payable to the Agents pursuant to Section 14.5 (which amounts
shall be retained by each Agent for its own account except to the extent it has
previously been reimbursed therefor by one or more Lenders, in which case such
amounts shall be remitted ratably to such Lenders to reimburse them for their
respective reimbursement payments);

second, ratably to pay (i) accrued and unpaid interest on the Loans and
(ii) accrued and unpaid fees under Section 5;

third, ratably to pay principal of the Loans, in each case regardless of whether
any such amount is then due;

fourth, ratably to all other unpaid obligations of the Loan Parties hereunder or
under any other Loan Document; and

fifth, to the Borrower or as a court of competent jurisdiction may direct.

For purposes of the foregoing paragraph, (A) “ratably” means, with respect to
any amount to be applied pursuant to clause first, second, third or fourth, pro
rata to each holder of the applicable obligations in accordance with the
aggregate amount of such obligations held by each such holder.

Concurrently with each remittance to any Lender of its share of any payment
pursuant hereto, the Administrative Agent shall advise such Lender as to the
application of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans falls due on a day which is not a Business Day, then such due
date shall be extended to the immediately following Business Day (unless, in the
case of a Eurodollar Loan, such immediately following Business Day is the first
Business Day of a calendar month, in which case such date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.

7.4 Setoff. The Borrower agrees that each Agent and each Lender have all rights
of setoff and bankers’ lien provided by applicable law, and in addition thereto,
the Borrower agrees that at any time any Event of Default exists, each Agent,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
may set off and apply to the payment of any obligations of the Borrower, whether
or not then due, now or hereafter existing under this Agreement or any other
Loan Document to such Agent, such Lender or such Affiliates, any balances,
credits, deposits (general or special, time or demand, provisional or final, in
whatever currency), accounts or moneys of the Borrower then or thereafter held
with such Agent, such Lender or such Affiliates and other obligations (in
whatever currency) at any time owing by such Agent, such Lender or any such
Affiliate, to or for the credit or the account of the Borrower, irrespective of
whether or not such Agent, such Lender or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Agent or such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The

 

35



--------------------------------------------------------------------------------

rights of each Agent, each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Agent, such Lender or their respective Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.3, 8.7 or 14.7) on account of
principal of or interest on any of its Loans in excess of its pro rata share (in
accordance with the terms of this Agreement) of payments and other recoveries
obtained by all Lenders on account of principal of and interest on their
respective Loans then held by them, such Lender shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
from the other Lenders such participation in the Loans held by them, or make
such other adjustments as shall be equitable, as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided that (i) if any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Lender, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant), as to which the provision of
this paragraph shall apply. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

7.6 Taxes.

7.6.1 Payments Free of Withholding. Except as otherwise required by law and
subject to Sections 7.6.2 and 7.6.4, each payment by the Borrower under this
Agreement or the other Loan Documents shall be made without withholding or
deduction for or on account of any present or future Taxes imposed by or within
the jurisdiction in which the Borrower is domiciled, any jurisdiction from which
the Borrower makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein, other than (a) income or franchise Taxes
imposed upon or determined by reference to the overall net income of the
recipient and (b) branch profits Taxes, in each case (a) and (b), imposed as a
result of the Administrative Agent or such Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (c) Taxes imposed as a result of a connection between
the Administrative Agent or such Lender and the taxing jurisdiction other than a
connection arising solely under this Agreement or any other Loan Document (the
Taxes described in (a), (b) and (c), collectively, “Excluded Taxes”). If any
such withholding or deduction is so required, the Borrower shall make the
withholding, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount, if any, as may be necessary to ensure that the net
amount actually received by each Lender and the Administrative Agent free and
clear of such Taxes (including such Taxes on such additional amount) is equal to
the amount which such Lender or the Administrative Agent

 

36



--------------------------------------------------------------------------------

(as the case may be) would have received had such withholding or deduction not
been made. If the Administrative Agent or any Lender pays any such Taxes or
penalties or interest thereon, it shall deliver official tax receipts evidencing
that payment or certified copies thereof or other reasonably satisfactory
evidence of such payment to the Borrower who shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower pays any such Taxes or penalties or interest
thereon, it shall deliver official tax receipts evidencing that payment or
certified copies thereof or other reasonably satisfactory evidence of such
payment to the applicable Lender or the Administrative Agent on whose account
such withholding was made (with a copy to the Administrative Agent if not the
recipient of the original) on or before the thirtieth day after payment. The
Borrower shall indemnify each Lender and Administrative Agent, within 10 days
after demand therefor, for the full amount of any Taxes (other than Excluded
Taxes) (including Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or Administrative
Agent or required to be withheld or deducted from a payment to such Lender or
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

7.6.2 U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Extension is made hereunder or, if later, the date such Person becomes a
Lender hereunder, two duly completed and signed copies of (a) Form W-8BEN or
W-8BEN-E (relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the obligations thereunder),
Form W-8ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the obligations thereunder) of the IRS
or to the extent such Lender is not the beneficial owner, executed copies of
Form W-8IMY, accompanied by Form W-8ECI, Form W-8BEN or W 8BEN-E, a certificate
substantially in the form of Exhibit I, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable, establishing a complete
exemption from withholding under the Code on all amounts received by such
beneficial owner including fees, pursuant to the Loan Documents and the
obligations thereunder; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Lender may provide a certificate substantially in the
form of Exhibit I on behalf of each such direct and indirect partner or
(b) solely if such Lender is claiming exemption from United States withholding
Tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8BEN or W-8BEN-E, or any successor form
prescribed by the IRS, and a certificate substantially in the form of Exhibit I
entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the obligations thereunder. Upon any Lender changing its Lending
Office, such Lender shall submit to the Borrower and the Administrative Agent
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities), and, in addition, from time to time each
Lender shall submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the

 

37



--------------------------------------------------------------------------------

relevant United States taxing authorities) and such other certificates as may be
(i) reasonably requested by the Borrower in a notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then current United
States law or regulations to avoid or reduce United States withholding Taxes on
payments in respect of all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents or the obligations thereunder. Upon the
request of the Borrower or the Administrative Agent, each Lender that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent a completed Form
W-9 to the effect that it is such a United States person.

7.6.3 Inability of Lender to Submit Forms. If any Lender determines that, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, in each case occurring after the date
hereof, it is unable to submit to the Borrower or the Administrative Agent any
form or certificate that such Lender is obligated to submit pursuant to
Section 7.6.2 or that such Lender is required to withdraw or cancel any such
form or certificate previously submitted or any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender shall promptly notify
the Borrower and Administrative Agent of such fact and such Lender shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

7.6.4 No Requirement to Pay Additional Amount. The Borrower shall not be
required to pay any additional amount with respect to Taxes (including penalties
or interest thereon) pursuant to Section 7.6.1 to any Lender or the
Administrative Agent with respect to any Lender if (a) the obligation to pay
such additional amount would not have arisen but for a failure by such Lender to
comply with its obligations under Section 7.6.2, or (b) in the case of an
Assignee, to the extent the Borrower would not have been obligated to pay such
additional amount to the assignor Lender, except to the extent the obligation of
the Borrower to pay such excess additional amount to the Assignee resulted
solely from a change in applicable law occurring after the date of the relevant
assignment.

7.6.5 Refunds. If any Lender or the Administrative Agent determines in its sole
discretion that it has received a refund in respect of any Taxes as to which
additional amounts have been paid to it by the Borrower pursuant to
Section 7.6.1, it shall promptly pay to the Borrower an amount equal to such
refund (but only to the extent of additional amounts, penalties or interest paid
by the Borrower under Section 7.6.1 with respect to the Taxes giving rise to
such refund) without interest (other than interest included in such refund by
the relevant taxing authority attributable thereto), net of all reasonable,
documented out-of-pocket expenses of such Lender or the Administrative Agent;
provided that the Borrower, upon the request of any Lender or the Administrative
Agent agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant taxing authority) to such
Lender or the Administrative Agent in the event that such Lender or the
Administrative Agent is required to repay such refund to such taxing authority.
This Section 7.6.5 shall not be construed to require any Lender or the
Administrative Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

7.6.6 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any

 

38



--------------------------------------------------------------------------------

Taxes attributable to such Lender’s failure to comply with the provisions of
Section 14.7.2 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 7.6.6.

7.7 Evidence of Indebtedness. Upon the request of any Lender, the Borrower shall
execute and deliver to such Lender a note in customary form payable to such
Lender, which shall evidence such lender’s Loans hereunder.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.

8.1 Increased Costs. (a) If, on or after the date hereof, any Change in Law:

(i) shall subject any Lender (or its Lending Office) to any Tax, duty or other
charge with respect to any Eurodollar Loans or such Lender’s obligation to make
Eurodollar Loans, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on any Eurodollar
Loan or any other amount due under this Agreement or any other Loan Document in
respect of any Eurodollar Loan or such Lender’s obligation to make Eurodollar
Loans (except for Excluded Taxes) or amounts indemnified under Section 7.6.1
above); or

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including any such
requirement imposed by the FRB, but excluding any such requirement for which a
Lender is compensated pursuant to the operation of the formula in the definition
of “Eurodollar Rate”) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office), or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting any Eurodollar Loan or such Lender’s obligation to make Eurodollar
Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making, converting to, continuing or maintaining any
Eurodollar Loan or to reduce the amount of any sum received or receivable by
such Lender (or its applicable Lending Office) under this Agreement or under any
other Loan Document with respect thereto, by an amount deemed by such Lender to
be material, then, within 15 days after demand by such Lender (with a copy to
the Administrative Agent), the Borrower shall be obligated to pay to such Lender
such additional amount as will compensate such Lender for such increased cost or
reduction with respect to the Eurodollar Loans; provided that the Borrower shall
not be required to compensate a Lender pursuant to this Section 8.1(a) for any
increased costs incurred or reductions

 

39



--------------------------------------------------------------------------------

suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

(b) If, on or after the date hereof, any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, has the effect of reducing the rate of return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower agrees to pay to such
Lender such additional amount as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 8.1(b) for any reductions suffered more than 180 days prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

(c) Any demand by a Lender under this Section 8.1 shall be accompanied by a
certificate of such Lender setting forth the additional amount or amounts to be
paid to it hereunder, which shall be conclusive absent manifest error. In
determining such amount, any Lender may use any reasonable averaging and
attribution method.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If on or prior to
the first day of any Interest Period for any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Base Rate, or

(b) the Required Lenders advise the Administrative Agent that (i) the Eurodollar
Base Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
become impracticable,

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders and, until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, all Loans
shall be converted to Base Rate Loans at the end of the applicable Interest
Period.

8.3 Changes in Law Rendering Eurodollar Loans Unlawful. Notwithstanding any
other provision of this Agreement or any other Loan Document, if at any time
after the date hereof any Change in Law makes it unlawful for any Lender to make
or continue to maintain any Eurodollar

 

40



--------------------------------------------------------------------------------

Loan or to perform its obligations with respect to Eurodollar Loans as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided that, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans as Base Rate Loans, which Base
Rate Loans shall not be made ratably by the Lenders but only by such affected
Lender.

8.4 Funding Losses. The Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement in reasonable detail setting
forth the basis for the amount being claimed, a copy of which shall be furnished
to the Administrative Agent), the Borrower will be obligated to indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan, but excluding any loss of anticipated profits), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion (including any conversion pursuant to Section 8.3) by the Borrower
of any Eurodollar Loan of such Lender on a date other than the last day of an
Interest Period for such Loan or (b) any failure of the Borrower to borrow or
continue, or to convert any Loan into, a Eurodollar Loan on a date specified
therefor in a notice of borrowing, continuation or conversion pursuant to this
Agreement. For this purpose, all notices to the Administrative Agent pursuant to
this Agreement shall be deemed to be irrevocable.

8.5 Right of Lenders to Fund through Other Offices. Subject to Section 8.7, each
Lender may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof (each a
“Lending Office”) for each type of Loan available hereunder or at such other of
its branches, offices or affiliates as it may from time to time elect and
designate in a notice to the Borrower and the Administrative Agent.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of its Loans in any manner it sees fit, it being
understood, however, that for purposes of this Agreement all determinations
hereunder shall be made as if such Lender had actually funded and maintained
each Eurodollar Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Eurodollar Rate for such Interest Period.

8.7 Mitigation of Circumstances. (a) Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any circumstance
of the nature described in Section 8.2 or 8.3 (and, if any Lender has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Lender shall promptly so notify the Borrower
and the Administrative Agent). To the extent

 

41



--------------------------------------------------------------------------------

reasonably possible, a Lender shall designate an alternative branch or funding
office with respect to its Loans to reduce any liability of the Borrower with
respect to such Lender under Section 7.6 or 8.1 or to avoid the unavailability
of Eurodollar Loans under Section 8.3, so long as such designation is not
otherwise disadvantageous to the Lender.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 7.6 or 8.1 or is subject to a circumstance of the nature described in
Section 8.2 or 8.3, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 8.7(a), or if
any Lender is a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent,
(x) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 14.7), all of its interests, rights (other than its existing rights to
payments pursuant to Section 7.6, 8.1, 8.2 or 8.3) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (y) prepay the Loans and all other Obligations owing and
outstanding to such Lender, including interest and unpaid fees and amounts
payable pursuant to Sections 6.2.2, 7.7 and 8; provided that:

(i) the Borrower or assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 14.7.1;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 8.4) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under this Section 8, such assignment will result in a reduction in such
compensation or payments thereafter;

(iv) such assignment does not conflict with applicable laws; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

provided, further that a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent manifest error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive the termination of this Agreement.

 

42



--------------------------------------------------------------------------------

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Agents and the Lenders to enter into this Agreement and to induce
the Lenders to make Loans hereunder, the Borrower represents and warrants, as to
itself and its Subsidiaries, to the Agents and the Lenders that:

9.1 Corporate Existence; Subsidiaries; Foreign Qualification.

(a) The Borrower and each Subsidiary is duly organized, validly existing and in
good standing under the laws of its state or jurisdiction of incorporation or
organization. The Borrower and each Subsidiary is duly qualified and authorized
to do business and is in good standing as a foreign entity in the jurisdictions
where the character of its property or its business activities makes such
qualification necessary, except with regard to jurisdictions where the failure
to be so qualified or organized, or to be in good standing, as a foreign entity
would not have a Material Adverse Effect.

(b) Schedule 9.1 sets forth, as of the Effective Date, each Subsidiary, its
state of formation, its relationship to the Borrower, including the percentage
of each class of stock (or membership interests) owned by the Borrower or such
Subsidiary, the Borrower or Subsidiary that owns the stock or other Equity
Interest of such Subsidiary, the location of its chief executive office and its
principal place of business.

9.2 Corporate Authority; Enforceability; No Conflict. Each Loan Party has the
right and power and is duly authorized and empowered to enter into, execute and
deliver the Loan Documents to which it is a party and to perform and observe the
provisions of the Loan Documents. The Loan Documents to which each Loan Party is
a party have been duly authorized and approved by such Loan Party’s Governing
Body have been duly executed and delivered by such Loan Party, and are the
legal, valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms, except insofar as
such enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws relating
to or affecting the enforcement of creditors’ rights generally and/or
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity. The execution, delivery and
performance of the Loan Documents will not (i) conflict with, result in any
breach in any of the provisions of, constitute a default under, or result in the
creation of any Lien (other than Permitted Liens) upon any assets or property of
the Borrower or any Subsidiary, under the provisions of, such Person’s
Organizational Documents or any material agreement to which such Person is a
party or (ii) violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award that is applicable to or binding on
any Loan Party.

9.3 Compliance with Laws.

9.3.1 Generally. The Borrower and each Subsidiary:

(a) holds all material permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in material compliance with all
applicable laws relating thereto;

 

43



--------------------------------------------------------------------------------

(b) is in material compliance with all material Federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including those
relating to terms and conditions of employment, including but not limited to,
labor relations and collective bargaining, wages and hours, leave laws, workers’
compensation, unemployment compensation, immigration, income tax, notice for
plant closings and mass layoffs, occupational safety and health, and equal
employment practices; and

(c) except for defaults that would not reasonably be expected to result in any
material consequence, is not in violation of or in default under any material
agreement to which it is a party or by which any material portion of its assets
is subject or bound.

9.4 Litigation and Administrative Proceedings. Except as disclosed on Schedule
9.4, there are, to the knowledge of the Borrower and its Subsidiaries, (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against the Borrower or any Subsidiary, and in respect of which the Borrower or
any Subsidiary may have any material liability, in any court or before any
Governmental Authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which the Borrower or any Subsidiary is a party or by which
any asset of the Borrower or any Subsidiary is bound which would result in any
material liability to or material limitation on the business activities or would
have a Material Adverse Effect on the ability of the Borrower or its
Subsidiaries to perform hereunder or under the other Loan Documents and (c) no
material grievances, disputes, arbitrations, unfair labor practice charges or
controversies outstanding with or involving any union or other organization of
the employees of the Borrower or any Subsidiary, or material threats of work
stoppage, slowdown, strike, picketing, or pending demands for collective
bargaining, or material demands or petitions filed for recognition or
certification of a collective bargaining representative.

9.5 Title to Assets. (a) The Borrower and each Subsidiary has good title to and
ownership of all Material Property it purports to own, which property is free
and clear of all Liens, except for Permitted Liens.

(b) Schedule 9.5 sets forth a complete and accurate list of all owned real
estate that is required to be subject to Mortgages and all other Material
Property that is real property owned or leased by the Borrower and each of its
Subsidiaries, and shows as of the Effective Date the street address, county or
other relevant jurisdiction, state, record owner, lessor (if applicable). The
Borrower and each of its Subsidiaries has good, marketable and insurable fee
simple title to such owned real estate that is required to be subject to
Mortgages and all other Material Property that is real property owned, or a
valid leasehold interest in the Material Property that is real property leased,
by such Loan Party or such Subsidiary, free and clear of all Liens, other than
Permitted Liens.

9.6 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring of any obligations by any Loan Party under any
Loan Document or from the grant or perfection of the Liens of the Collateral
Agent and the Lenders on the Collateral in accordance with the Collateral
Documents.

 

44



--------------------------------------------------------------------------------

9.7 Tax Returns. All Federal and all material state, provincial and local Tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of the Borrower and its Subsidiaries have
been filed and all Taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except as otherwise permitted herein; and
the provision for Taxes on the books of the Borrower and its Subsidiaries (on a
consolidated basis) have been made in accordance with GAAP.

9.8 Environmental Laws. Except as disclosed in Schedule 9.8, (i) the Borrower
and each Subsidiary is in material compliance with all applicable Environmental
Laws; (ii) no material litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best knowledge of
any officer of the Borrower or any Subsidiary, threatened, against the Borrower
or any Subsidiary, in connection with any real property in which the Borrower or
any Subsidiary holds or has held an interest or any past or present operation of
the Borrower or any Subsidiary; and (iii) no material release, threatened
release, reportable release or disposal of Hazardous Materials is occurring, or
has occurred on, under or to any real property owned or leased by the Borrower
or any Subsidiary without having been remediated sufficiently to avoid material
liability to the Borrower or such Subsidiary. As used in this Section 9.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

9.9 Continued Business. There exists no actual, pending or, to the knowledge of
the Borrower, threatened termination, cancellation or limitation of, or
modification or change in the business relationship of the Borrower or any
Subsidiary and any customer, or any group of customers, which termination,
cancellation, limitation, modification or change, if realized, would reasonably
be expected to have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would reasonably be expected
to have a Material Adverse Effect.

9.10 Employee Benefits Plans. Each ERISA Plan is in compliance in all material
respects with all applicable requirements of ERISA, the Code and other
applicable law. Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur.
The minimum funding standards under Section 302 of ERISA and Section 412 of the
Code have been satisfied with respect to each Pension Plan, and no waiver of
such minimum funding standards has been applied for or obtained with respect to
any Pension Plan. As of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430 of the Code) is
60% or higher and no facts or circumstances exist with respect to any Loan Party
or ERISA Affiliate that could reasonably be expected to cause the funding target
attainment percentage to drop below such threshold as of the next valuation
date.

9.11 Consents or Approvals. Except as contemplated by the Loan Documents, no
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person is required to be obtained
or completed by the Borrower or any Subsidiary in connection with the execution,
delivery or performance of any Loan Document that has not already been obtained
or completed.

9.12 Solvency. The Loan Parties have received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Loan
Parties have incurred to the Administrative Agent and the Lenders. No Loan Party
is insolvent (as defined in any applicable

 

45



--------------------------------------------------------------------------------

state, Federal or relevant foreign statute) or will be rendered insolvent by the
execution and delivery of the applicable Loan Documents and the consummation of
the transactions contemplated thereby. No Loan Party is engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders incurred hereunder. No
Loan Party intends to, or believes that it will, incur debts beyond its ability
to pay such debts as they mature.

9.13 Financial Condition. (a) (i) The audited consolidated financial statements
of the Borrower for the Fiscal Year ended December 31, 2016 and the unaudited
consolidated financial statements of the Borrower for the Fiscal Quarters ended
March 31, 2017 and June 30, 2017, copies of which have been delivered to the
Administrative Agent, are true and complete in all material respects and fairly
present the financial condition of the Borrower and its consolidated
Subsidiaries as of the dates of such financial statements and the results of
their operations for the periods then ending; and (ii) no event or circumstance
has occurred since December 31, 2016 that constitutes or would reasonably be
expected to have a Material Adverse Effect.

(b) Since December 31, 2016, there has been no material change in the Borrower’s
accounting procedures, except in accordance with or as permitted by GAAP.

9.14 Regulations. Neither the Borrower nor any Subsidiary owns or is carrying
any Margin Stock or is engaged principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. The making of any Loan (or any conversion thereof)
will not violate, or be inconsistent with, the provisions of Regulation T, U or
X of the FRB or any other regulation of the FRB.

9.15 Intellectual Property. Except as set forth on Schedule 9.15, the Borrower
and its Subsidiaries owns or has the right to use all of the material patents,
patent applications, industrial designs, trademarks, service marks, copyrights
and licenses, if any, and rights with respect to the foregoing, necessary for
the conduct of its business and, except as would not reasonably be expected to
have a Material Adverse Effect, without any known conflict with the rights of
others.

9.16 Insurance. The Borrower and each Subsidiary maintains with financially
sound and reputable insurers insurance with coverage and limits as required by
law and as is customary with Persons engaged in the same businesses as the
Borrower and its Subsidiaries. Schedule 9.16 sets forth all insurance carried by
the Borrower and its Subsidiaries on the Effective Date, setting forth in detail
the amount and type of such insurance.

9.17 Deposit Accounts. Schedule 9.17 lists all banks and other financial
institutions at which the Borrower or any Subsidiary maintains deposit,
securities or other similar accounts as of the Effective Date, and Schedule 9.17
correctly identifies, as of the Effective Date, the name and address of each
depository or other financial institution, the name in which each such account
is held, a description of the purpose of the account, and the complete account
number therefor.

9.18 Accurate and Complete Statements. Neither the Loan Documents nor the
written statements made by any Loan Party in connection with any of the Loan
Documents, taken as a whole, contain any untrue statement of a material fact or
omits a material fact necessary to make

 

46



--------------------------------------------------------------------------------

the statements contained therein or in the Loan Documents not misleading. As of
the Effective Date, after due inquiry by the Borrower and its Subsidiaries,
there is no fact known to the Borrower or any Subsidiary that has not been
disclosed to the Administrative Agent and the Lenders that has had or is likely
to have a Material Adverse Effect.

9.19 Investment Company Act, etc. None of the Borrower or any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.

9.20 Liens and Security Interests. As of the Effective Date, except for
Permitted Liens, (a) there is and will be no Lien outstanding covering any
personal property of the Borrower or any Subsidiary, (b) there is and will be no
mortgage outstanding covering any interest in real property held by the Borrower
or any Subsidiary and (c) no interest in real or personal property held by the
Borrower or any Subsidiary is subject to any Lien of any kind. The Collateral
Agent has a valid and enforceable first priority security interest in the
Collateral (subject to Permitted Liens) to the extent contemplated by the
Collateral Documents. As of the Effective Date, none of the Borrower or any
Subsidiary has entered into any contract or agreement (other than a contract or
agreement entered into in connection with any Debt permitted solely by
Section 10.8(b) or (c) to finance the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists at the Effective Date that
would prohibit the Collateral Agent or the Lenders from acquiring a first
priority perfected Lien on, or a collateral assignment of, any of the property
or assets of the Borrower or any Subsidiary to the extent contemplated by the
Collateral Documents.

9.21 Material Agreements. Except as disclosed on Schedule 9.21(a), as of the
Effective Date, none of the Borrower or any Subsidiary is a party to any
contract, agreement, understanding, or arrangement that if violated, breached,
or terminated for any reason, would be reasonably expected to have a Material
Adverse Effect. All intercompany agreements related to agribusiness, marketing,
hedging and distribution, including such agreements entered into between the
Borrower or any Subsidiary or another Affiliate performing similar services for
the Borrower or such Subsidiary, are disclosed on Schedule 9.21(b) and were
entered into on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time in a transaction with a non-Affiliate.

9.22 Anti-Bribery, Anti-Corruption and Anti-Money Laundering. No Loan Party nor
any of its Subsidiaries, directors or officers, or, to the best knowledge of
such Loan Party, any Affiliate, agent or employee of it, has engaged in any
activity or conduct which would violate in any material respect any applicable,
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction and such Loan Party has instituted and maintains
policies and procedures designated to prevent violation of such laws,
regulations and rules.

9.23 Foreign Corrupt Practices Act. No part of the proceeds of the Loans shall
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) or any other applicable anti-corruption laws.

 

47



--------------------------------------------------------------------------------

9.24 Sanctions Laws. No Loan Party nor any of its Subsidiaries, their respective
directors and officers, or, to the knowledge of such Loan Party, any Affiliate,
agent or employee of such Loan Party or any of its Subsidiaries is an individual
or entity, that is, or is owned 50 percent or more or controlled by,
individually or in the aggregate, directly or indirectly, entities that are:
(i) the subject or target of any Sanctions (a “Sanctioned Person”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”), including,
currently, Cuba, Iran, Burma, North Korea, Sudan and Syria.

SECTION 10 COVENANTS.

Until all obligations of the Loan Parties hereunder and under the other Loan
Documents are paid in full, the Borrower shall, and shall cause its Subsidiaries
to:

10.1 Insurance; Maintenance of Property. (a) Maintain, and cause each Subsidiary
to maintain, (i) insurance upon its personal and real property, whether owned or
leased, in such form, written by such companies, for such periods, and against
such risks and in amounts customarily insured against or carried by corporations
engaged in the same or substantially similar business and similarly situated,
with provisions reasonably satisfactory to the Administrative Agent for payment
of all losses under applicable policies to the Administrative Agent (including a
lender loss payee endorsement in favor of the Collateral Agent) and
(ii) liability insurance (including an endorsement naming the Administrative
Agent, the Collateral Agent and each Lender as an additional insured), written
by such companies, for such periods, and against such risks and in amounts
customarily insured against or carried by corporations engaged in the same or
substantially similar business and similarly situated, and, if required by the
Administrative Agent, deposit copies of such policies with the Administrative
Agent; and use commercially reasonable efforts to cause each policy of insurance
to provide for no less than 10 days’ prior written notice to the Administrative
Agent of cancellation of a policy due to non-payment of a premium and no less
than 30 days’ prior written notice to the Administrative Agent of cancellation
for any other reason. Any sums received by the Collateral Agent in payment of
insurance losses, returns, or unearned premiums under the property policies,
including any amounts received with respect to Owned Real Property, shall be
used by the Borrower and its Subsidiaries to replace, rebuild and/or restore the
damaged property or similar property used or useful in the business of the
Borrower and its Subsidiaries (or, to the extent not so used, applied to prepay
Loans). If the Borrower or any Subsidiary fails to provide such insurance, the
Administrative Agent may, at its option, provide such insurance and the Borrower
shall pay to the Administrative Agent, upon demand, the cost thereof; provided
that the Administrative Agent shall give the Borrower no less than 15 Business
Days’ notice during which time the Borrower may procure such insurance. If the
Borrower fails to pay such sum to the Administrative Agent upon demand, interest
shall accrue thereon, from the date of demand until paid in full, at the Base
Rate plus the Base Rate Margin. Within 10 days of the Administrative Agent’s
written request, the Borrower shall furnish to the Administrative Agent such
information about the insurance of the Borrower and its Subsidiaries as the
Administrative Agent may from time to time reasonably request, which information
shall be prepared in form and detail satisfactory to the Administrative Agent
and certified by a Responsible Financial Officer of the Borrower. During the
continuance of an Event of Default hereunder, the Borrower and each Subsidiary
irrevocably appoints the Administrative Agent as its attorney in fact to make a
claim for, receive payment of, and execute and endorse documents, checks or
drafts received in payment for loss or damage under any insurance policy.

 

48



--------------------------------------------------------------------------------

(b) Maintain and preserve, and cause each Subsidiary to maintain and preserve,
all property that is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

10.2 Payment and Performance of Obligations. (a) Pay, and cause each Subsidiary
to pay, in full (i) prior in each case to the date when penalties would attach,
all Federal and all material state, local and foreign Taxes and other
assessments, governmental charges and levies (except only those so long as and
to the extent that the same shall be contested in good faith by appropriate and
timely proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any of
its properties may be or become subject, (ii) all of its wage obligations to its
employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206 207)
or any comparable provisions of applicable law; and (b) perform, and cause each
Subsidiary to perform, all of its obligations under any contract, agreement,
understanding, or arrangement, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

10.3 Financial Statements and other Information. Deliver to the Administrative
Agent (for distribution to the Lenders):

(a) Annual Financials and Audit Report. Within 90 days after the end of each
Fiscal Year (beginning with Fiscal Year 2017), an annual audit report of the
Borrower and its Subsidiaries for such Fiscal Year prepared on a consolidated
basis and in accordance with GAAP and certified by KPMG or another independent
public accountant, which report shall (A) be without qualification as to going
concern, scope or internal controls, (B) include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for such Fiscal Year and
(C) set forth in comparative form the consolidated figures for the preceding
Fiscal Year; provided, that the furnishing of the annual report of the Borrower
on Form 10-K for such Fiscal Year, as filed with the SEC, will satisfy the
Borrower’s obligation under Section 10.3(a).

(b) Quarterly Financials. Within 45 days after the end of each Fiscal Quarter
(or, in the case of the last Fiscal Quarter of any Fiscal Year, within 90 days
after the end of such Fiscal Quarter), financial statements of the Borrower and
its Subsidiaries, each prepared on a consolidated basis and in accordance with
GAAP (subject to the absence of footnotes and to normal year-end adjustments),
including balance sheets as of the end of such period and statements of income
(loss), and cash flow for such Fiscal Quarter and Fiscal Year to date periods
and in form and detail reasonably consistent with the quarterly financial
statements delivered pursuant to Section 11.1.15 and certified by a Responsible
Financial Officer of the Borrower, and setting forth in comparative form the
consolidated figures for (i) the corresponding Fiscal Quarter of the previous
Fiscal Year and (ii) the corresponding Fiscal Year to date period; provided,
that the furnishing of the quarterly report of the Borrower on Form 10-Q for
such Fiscal Quarter, as filed with the SEC will satisfy the Borrower’s
obligation under this Section 11.3(b) with respect to such Fiscal Quarter.

 

49



--------------------------------------------------------------------------------

(c) Compliance Certificate; Management Reports; MD&A. Concurrently with the
delivery of its annual and quarterly financial statements pursuant to clauses
(a) and (b) above, (i) a compliance certificate substantially in the form of
Exhibit G as of the date of such annual or quarterly statements, signed by a
Responsible Financial Officer of the Borrower, containing (A) a computation of
each of the financial ratios set forth in Section 10.7, including computations
of (x) EBITDA and (y) Term Loan First Lien EBITDA, and (B) a statement that such
Responsible Financial Officer has not become aware of the existence of any Event
of Default or Unmatured Event of Default or, if there is any such event,
describing it and the steps, if any, being taken to cure it; and (ii) a copy of
management’s discussion and analysis of financial condition and results of
operations of the Borrower and its Subsidiaries as of the end of, and for the
period covered by, such annual or quarterly financial statements, prepared in a
form reasonably satisfactory to the Administrative Agent (provided that the
management discussion and analysis filed with the SEC, if any, for the
applicable period shall be satisfactory to the Administrative Agent).

(d) Budget. Not later than 60 days after the beginning of each Fiscal Year, an
operating budget of the Borrower and its Subsidiaries for such Fiscal Year in a
form reasonably satisfactory to the Administrative Agent.

(e) Certain Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware of any of the following, a notice describing the same accompanied
by a written statement by a Responsible Officer of the Borrower describing in
reasonable detail the occurrence referred to therein (and, in the case of any
notice under clause (i) below, describing with particularity the provisions of
this Agreement or any other Loan Document that have been breached or violated)
and stating what action the Borrower or the applicable Subsidiary has taken or
proposes to take with respect thereto:

(i) the occurrence of any Event of Default or Unmatured Event of Default;

(ii) any dispute, litigation, investigation, proceeding or suspension that may
exist at any time between the Borrower or any Subsidiary and any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
or any other event or condition, in each case, that could reasonably be expected
to result in any material liability to the Borrower or any Subsidiary;

(iii) any Change in Control or the occurrence of any event or execution of any
binding agreement or binding commitment which, with the passage of time, would
lead to a Change in Control;

(iv) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary (x) in which the amount of
damages claimed is $10,000,000 (or its equivalent in another currency or
currencies) or more, (y) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, or (z) in which the relief sought is an injunction or other stay
of the performance of this Agreement or any Loan Document;

 

50



--------------------------------------------------------------------------------

(v) the occurrence of any ERISA Event and with such information as specified in
Section 10.6(c);

(vi) the preparation of any environmental audit or review with respect to the
Borrower or any of its Subsidiaries which indicates any violation or potential
violation of any Environmental Law or which reflects any condition which could
reasonably be expected to result in material liability to the Borrower or any
Subsidiary; and

(vii) any other event or occurrence that could reasonably be expected to have a
Material Adverse Effect.

(f) Information. Promptly upon written request of the Administrative Agent or
any Lender through the Administrative Agent, such other information about the
financial condition, properties and operations of the Borrower or any Subsidiary
as the Administrative Agent or such Lender may from time to time reasonably
request, which information shall be submitted in form and detail reasonably
satisfactory to the Administrative Agent or such Lender and, if requested, shall
be certified by a Responsible Financial Officer of the Borrower or such
Subsidiary.

(g) Material Agreements. Concurrently with the delivery of each compliance
certificate pursuant to Section 10.3(c), notification that the Borrower or any
Subsidiary has become a party to any contract, agreement, understanding, or
arrangement not heretofore disclosed that if violated, breached, or terminated
for any reason, would be reasonably expected to have a Material Adverse Effect.

(h) SEC Filings. Promptly, and in any event within five Business Days (i) after
receipt thereof by any the Borrower or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof and (ii) after
filing with the SEC, copies of each annual report, proxy or other report or
communication sent to stockholders of the Borrower and copies of all annual,
regular, periodic and special reports and registration statements filed with the
SEC; provided, that such filings shall be deemed delivered to the Administrative
Agent on the earlier of the date such statements or reports are available at
(i) www.sec.gov and (ii) the Borrower’s website at www.gpreinc.com.

10.4 Financial Records. Maintain, and cause each Subsidiary to maintain, at all
times books and records that are accurate and complete in all material respects
and that are sufficient to prepare financial statements in accordance with GAAP.

10.5 Franchises; Change in Business or Fiscal Year; Business of the Borrower.

(a) Except as otherwise permitted pursuant to Section 10.13, the Borrower shall,
and shall cause each Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the conduct of its business, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

(b) Not, and not permit any Subsidiary to, engage in any business if, as a
result thereof, the general nature of the business of the Borrower and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business the Borrower and its Subsidiaries are engaged in on the
Effective Date, or, in the case of any ABL Borrower and its Subsidiaries, the
business of and the types of assets owned or operated by such ABL Borrower and
its Subsidiaries would be substantially changed from the nature of the business
of, or the types of assets owned and operated by, such ABL Borrower and its
Subsidiaries on the Effective Date.

(c) Not change its Fiscal Year.

(d) Except to the extent expressly permitted by this Agreement, the Borrower
shall not:

(i) conduct any business or operations, act in a capacity other than as a
holding company of Equity Interests in its Subsidiaries, or make any investment
in any material asset (other than investments in cash and Cash Equivalent
Investments); or

(ii) transfer, assign, hypothecate, pledge (or otherwise encumber), sell, convey
or otherwise dispose of any assets (whether voluntarily or involuntarily),
except (A) for dispositions of cash and Cash Equivalents or (B) to the
Collateral Agent.

10.6 ERISA Compliance.

(a) Not, and not permit any other Loan Party or ERISA Affiliate to, incur any
material liability to the PBGC or fail to make any minimum required contribution
(under section 430 of the Code) with respect to any Pension Plan that would
reasonably be expected to result in a Lien on the assets of any Loan Party.

(b) Promptly notify the Lenders of any material Taxes, fines or penalties
assessed, proposed to be assessed or that any Loan Party has reason to believe
may be assessed any Loan Party by the IRS or the Department of Labor with
respect to any Pension Plan as a result of a violation of the Code or ERISA.

(c) As soon as practicable, and in any event within 20 days after any Loan Party
shall become aware that an ERISA Event shall have occurred, provide, or cause
the applicable Loan Party or ERISA Affiliate to provide, the Administrative
Agent with notice of such ERISA Event with a certificate by a Responsible
Financial Officer of the Loan Party or ERISA Affiliate setting forth the details
of the event and the action the Loan Party or ERISA Affiliate proposes to take
with respect thereto.

(d) At the request of any Lender through the Administrative Agent, deliver or
cause to be delivered to the Administrative Agent, true and correct copies of
any documents relating to any Pension Plan.

As used in this Section 10.6, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to 5% of EBITDA
of the Borrower and its Subsidiaries on a consolidated basis for the preceding
12-month period.

 

52



--------------------------------------------------------------------------------

10.7 Financial Covenants.

10.7.1 Maximum Term Debt to Total Term Capitalization. Not permit the ratio of
(a) Total Term Debt of the Borrower and its Subsidiaries on a consolidated basis
to (b) Total Term Capitalization, in each case, as of the last day of each
Fiscal Quarter, to exceed 55.0% for such Fiscal Quarter.

10.7.2 Minimum Interest Coverage Ratio. Not permit the Interest Coverage Ratio
of the Borrower and its Subsidiaries on a consolidated basis as of the end of
each Fiscal Quarter to be less than 1.25 to 1.00.

10.7.3 Equity Cure. Cash proceeds from the equityholders of the Borrower with
respect to a sale of, or contribution to, equity (which equity shall be common
equity, “qualified” preferred equity or other equity other than Disqualified
Stock of the Borrower) of the Borrower made after the Effective Date and on or
prior to the date that is 10 Business Days after the date on which financial
statements are required to be delivered pursuant to Section 10.3(a) or 10.3(b)
with respect to any Fiscal Quarter (the “Cure Date”) (and such cash proceeds
shall not have been applied or used for any other purpose (including, without
limitation, as an increase to or usage of the Available Amount pursuant to the
definition thereof or to effectuate an equity cure pursuant to this section in
any other Fiscal Quarter), and are not restricted for any purpose and remain
available in accounts of the Borrower) may, by written notice from the Borrower
to the Administrative Agent prior to the Cure Date, be included in the
calculation of EBITDA for the applicable 12 month period for the purposes of
determining compliance with the covenant set forth in Section 10.7.2 at the end
of such Fiscal Quarter and applicable subsequent periods that include such
Fiscal Quarter (any such equity contribution so included in the calculation of
EBITDA, a “Specified Equity Contribution”); provided that (a) a Specified Equity
Contribution shall be counted only as EBITDA and solely for the purpose of
compliance with the covenant set forth in Section 10.7.2 and shall not be
included for any other purpose with respect to any Fiscal Quarter in which it is
included in EBITDA, (b) the amount of any Specified Equity Contribution shall be
no greater than the amount required to cause the Borrower to be in compliance
with the financial covenants, (c) there shall be no more than five (5) Specified
Equity Contributions made during the term of this Agreement and no more than two
(2) Specified Equity Contributions made during any four consecutive Fiscal
Quarters, (d) there shall be no pro forma reduction in Debt as a result of any
prepayments of Debt with the proceeds of any Specified Equity Contribution for
determining compliance with the covenant under Section 10.7.1 or 10.7.2 as of
and for the Fiscal Quarter with respect to which such Specified Equity
Contribution is made; provided that such Specified Equity Contribution shall
reduce Debt in future fiscal quarters to the extent used to prepay any
applicable Debt, and (e) for the avoidance of doubt, any cash proceeds from any
sale of, or contribution to, such equity that are not applied as a Specified
Equity Contribution in respect of any Fiscal Quarter and are not applied or used
for any purpose may be available in future Fiscal Quarters for use as a
Specified Equity Contribution, subject to the terms and conditions above.

10.8 Debt. Not, and not permit any Subsidiary to, create, incur or have
outstanding any Debt of any kind, other than:

(a) the Loans, the Incremental Term Loans and any other Debt under this
Agreement;

 

53



--------------------------------------------------------------------------------

(b) any loan or extension of credit granted to or Capitalized Lease Obligation
of the Borrower or any Subsidiary for the purchase or lease of fixed assets or
improvements thereto (and refinancings of such loans, extensions of credit or
Capitalized Lease Obligations so long as the principal amount is not increased
and any Lien granted in connection therewith does not attach to any additional
property), which loans, extensions of credit and Capitalized Lease Obligations
shall only be secured by the fixed assets being purchased, leased or improved,
so long as the aggregate principal amount of all such loans, extensions of
credit and Capitalized Lease Obligations and Permitted Refinancings thereof does
not exceed $25,000,000 at any time outstanding;

(c) Debt existing on the Effective Date and listed on Schedule 10.8 and
Permitted Refinancings thereof;

(d) intercompany Debt owing (i) by a Subsidiary that is a Loan Party to any
other Loan Party, (ii) by any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, (iii) by any Loan Party to any Subsidiary
that is not a Loan Party so long as such Debt under this clause (iii) is
unsecured and subordinated to the Obligations pursuant to subordination terms
reasonably acceptable to the Administrative Agent, or (iv) by any Subsidiary
that is not a Loan Party to any Loan Party to the extent permitted as an
investments made pursuant to Section 10.12;

(e) Debt under any Surety Instrument entered into in the ordinary course of
business;

(f) Guaranty Obligations of (i) any Loan Party with respect to Debt of another
Loan Party permitted to be incurred by such Loan Party under this Section 10.7,
(ii) any Subsidiary that is not a Loan Party with respect to Debt of any other
Subsidiary and (iii) of any Loan Party with respect to Debt of any Subsidiary
that is not a Loan Party so long as such Guaranty Obligations are treated as an
investment and otherwise made in compliance with Section 10.12;

(g) (i) Debt under the ABL-Cattle Credit Documents not exceeding the commitments
thereunder in effect on the Effective Date plus increases to the commitments
thereunder after the Effective Date so long as the borrowing base remains
comprised of the same types of assets that comprise the borrowing base
thereunder on the Effective Date or new categories of working capital assets and
the advance rates against the borrowing base thereunder do not exceed the
advance rates in effect on the Closing Date (unless any change thereto is
expressly permitted by Section 10.21(d)(iv)), to the extent such Debt is subject
to the ABL-Cattle Intercreditor Agreement, and Permitted Refinancings thereof,
(ii) Debt under the ABL-Grain Credit Documents not exceeding the commitments
thereunder in effect on the Effective Date plus increases to the commitments
thereunder after the Effective Date so long as the borrowing base remains
comprised of the same types of assets that comprise the borrowing base
thereunder on the Effective Date or new categories of working capital assets and
the advance rates against the borrowing base thereunder do not exceed the
advance rates in effect on the Closing Date (unless any change thereto is
expressly permitted by Section 10.21(d)(iv)), to the extent such Debt is subject
to the ABL-Grain Intercreditor Agreement, and Permitted Refinancings thereof,
and (iii) Debt under the ABL-Trade Credit Documents not exceeding the
commitments thereunder in effect on the Effective Date plus increases to the
commitments thereunder after the Effective Date so long as the borrowing base
remains comprised of the same types of assets that comprise the borrowing base
thereunder on the Effective Date or new categories of working capital assets and
the advance rates against the borrowing base thereunder do not exceed the
advance rates in effect on the Closing Date (unless any change thereto is
expressly permitted by Section 10.21(d)(iv)), to the extent such Debt is subject
to the ABL-Trade Intercreditor Agreement, and Permitted Refinancings thereof;

 

54



--------------------------------------------------------------------------------

(h) obligations under Hedging Agreements entered into in the ordinary course of
business and reasonably related to the operations of the Borrower and its
Subsidiaries permitted by Section 10.5;

(i) (i) Debt under the 2018 Convertible Notes, the 2022 Convertible Notes and
any Permitted Refinancing thereof, and (ii) obligations in connection with a
Permitted Bond Hedge Transaction or Permitted Warrant Transaction;

(j) Subordinated Debt; provided that, (i) on a pro forma basis immediately after
giving effect to each such incurrence and the application of proceeds therefrom,
the Borrower shall be in pro forma compliance with each of the financial
covenants set forth in Sections 10.7.1 and 10.7.2 for the Fiscal Quarter most
recently completed prior to such incurrence, (ii) at the time of and immediately
after giving effect to any incurrence of such Subordinated Debt, no Event of
Default shall have occurred and be continuing or would result therefrom,
(iii) such Subordinated Debt does not have a maturity date or any required
principal payment that is prior to the date that is 91 days after latest
maturity date then applicable to the Loans at the time such Debt is incurred;

(k) Debt outstanding from time to time under any revolving margin facility
incurred in the ordinary course of business to finance liquidity needs arising
in the ordinary course of business from hedging transactions permitted pursuant
to Section 10.8(h) and related margin calls, in each case, which are unsecured
or secured solely by the brokerage accounts of the Borrower and its Subsidiaries
pertaining to such hedging transactions and have customary and arms’ length
terms and conditions for such facilities;

(l) Debt under working capital facilities of Subsidiaries whose jurisdiction of
organization is outside of the United States, any state, territory or other
jurisdiction thereof so long as (i) such Subsidiaries are the only obligors in
respect of such Debt and (ii) if secured, such facilities are secured
exclusively by assets located (or receivables payable by an account debtor
located) outside the United States;

(m) Debt assumed in connection with a Permitted Acquisition; provided that
(i) such Debt exists at the time of such Permitted Acquisition and is not
created or incurred in connection therewith or in contemplation thereof, (ii) no
Loan Party (other than such Person so acquired in such Permitted Acquisition or
any other Person that such Person merges with or that acquires assets of such
Person in connection with such Permitted Acquisition) shall have any liability
or other obligation with respect to such Debt and (iii) if such Debt is secured,
no Lien thereon shall extend to or cover any other assets other than the assets
acquired in such Permitted Acquisition (other than the proceeds or products
thereof, accessions or additions thereto and improvements thereon) or attach to
any other property of any Loan Party;

 

55



--------------------------------------------------------------------------------

(n) other secured Debt of the ABL Borrowers in an aggregate principal amount not
to exceed at any time outstanding an amount equal to (i) $25,000,000 minus
(ii) any amounts incurred pursuant to the Incremental Free and Clear Amount;

(o) Debt of the ABL Borrowers and their respective Subsidiaries in an aggregate
amount not to exceed $50,000,000 at any time secured by foreign receivables so
long as such Debt (i) is permitted under such ABL Borrower’s ABL Facility,
(ii) is not funded in reliance on receivables to the extent advances were made
under such ABL Facility with respect to such receivables as a component of the
borrowing base thereunder and such advances still remain outstanding and
(iii) no Unmatured Event of Default or Event of Default has occurred or would
occur after giving effect to the incurrence of such Debt;

(p) Debt of the ABL Borrowers and their respective Subsidiaries in respect of
repurchase facilities for grain, natural gas, ethanol and crude oil inventory,
so long as such repurchase facilities (i) are permitted under such ABL
Borrower’s ABL Facility, (ii) are not funded in reliance on inventory to the
extent advances were made under such ABL Facility with respect to such inventory
as a component of the borrowing base thereunder and such advances still remain
outstanding and (iii) no Unmatured Event of Default or Event of Default has
occurred or would occur after giving effect to the incurrence of such Debt;

(q) unsecured Convertible Debt of the Borrower; provided that (i) such
Convertible Debt matures no earlier than the date that is 91 days after the
latest maturity date then applicable to the Loans at the time such Convertible
Debt is incurred, (ii) such Convertible Debt does not require any scheduled
amortization, mandatory prepayments, redemptions, sinking fund payments or
purchase offers prior to the final maturity date thereof (other than pursuant to
customary asset sale, change of control offers or fundamental change offers and
pursuant to settlements upon conversion), (iii) such Convertible Debt is not
guaranteed by any person, (iv) on a pro forma basis immediately after giving
effect to each incurrence of such Convertible Debt and the application of
proceeds therefrom, the Borrower shall be in pro forma compliance with each of
the financial covenants set forth in Sections 10.7.1 and 10.7.2 for the Fiscal
Quarter most recently completed prior to such incurrence, and (v) at the time of
and immediately after giving effect to any incurrence of such Convertible Debt,
no Event of Default shall have occurred and be continuing or would result
therefrom; and

(r) other unsecured Debt of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.

10.9 Liens. Not, and not permit any Subsidiary to, create, assume or suffer to
exist (upon the happening of a contingency or otherwise) any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than the
following (each a “Permitted Lien”):

(a) Liens for Taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens, including Liens of carriers, warehousemen, mechanics,
repairmen, materialmen and landlords, (i) that are incidental to the conduct of
its business or the ownership of its property and assets and are incurred in the
ordinary course of business, (ii) so

 

56



--------------------------------------------------------------------------------

long as where the obligations secured thereby are not yet due or are being
actively contested in good faith, (iii) for which adequate reserves have been
established in accordance with GAAP, (iv) that do not in the aggregate
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business, and (v) that were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Loan Party;

(d) purchase money Liens on fixed assets securing Debt and Capitalized Lease
Obligations permitted under Section 10.8(b); provided that any such Lien (i) is
limited to the purchase price of the applicable assets or the cost of the
improvements financed by such Debt or Capitalized Lease Obligations, (ii) only
attaches to the property being acquired or leased with, or the cost of the
improvements financed by, such Debt or Capitalized Lease Obligations and
(iii) attached to such property concurrently with or within 90 days after the
acquisition (or completion of construction or improvement) or refinancing
thereof;

(e) Liens arising under the Loan Documents;

(f) Liens existing on the Effective Date and set forth on Schedule 10.9 and
replacements, extensions, renewals, refundings or refinancings thereof, but only
to the extent that the principal amount of obligations secured thereby shall not
be increased from the amount outstanding on the Effective Date;

(g) (i) zoning restrictions, easements, rights of way, covenants, reservations,
licenses, encroachments, variations or other minor defects or irregularities in
title of, or affecting the use of, real property owned or leased by the Borrower
or any Subsidiary that do not secure monetary obligations and are not
interfering in any material respect with the use of such property in the
ordinary conduct of the business of the Borrower or any Subsidiary,
(ii) building codes and other land use laws regulating the use or occupancy of
Owned Real Property or the activities conducted thereon which are imposed by any
Governmental Authority having jurisdiction over such Owned Real Property which
are not violated by the current use or occupancy of such Owned Real Property or
the operation of the business of the Borrower and its Subsidiaries, and
(iii) any other Lien or exception to coverage described in mortgagee policies of
title insurance issued in favor of and accepted by the Collateral Agent with
respect to any Owned Real Property;

(h) Liens arising in connection with any judgment that is not an Event of
Default or Unmatured Event of Default hereunder;

(i) (i) non-exclusive licenses, non-exclusive sublicenses, leases or subleases
granted by the Borrower or its Subsidiaries to other Persons not materially
interfering with the conduct of the business of the Borrower or its
Subsidiaries, provided that with respect to any lease or sublease, unless the
Collateral Agent shall have given its prior written consent to such lease or
sublease, such lease or sublease shall be expressly subordinated to the security
interest of the Collateral Agent in the related property, and (ii) any interest
or title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which the Borrower or its Subsidiaries is a
party;

 

57



--------------------------------------------------------------------------------

(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases permitted hereunder;

(k) statutory and common law landlords’ liens under leases to which the Borrower
or its Subsidiaries is a party; provided that such liens for material leases are
subordinate to all liens in favor of the Collateral Agent;

(l) (A) Liens (other than Liens imposed under ERISA) incurred (including
deposits made) in the ordinary course of business in connection with workers
compensation claims, unemployment insurance and social security benefits and
other types of social security and (B) Liens (including deposits made) securing
the performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practices (exclusive of obligations in respect of the
payment for borrowed money); provided that, with respect to clauses (A) and (B),
(i) such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and payable, such amounts are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings or orders entered in
connection with such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien and (ii) to the extent such Liens
are not imposed by applicable law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents;

(m) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
its Subsidiaries in the ordinary course of business to the extent such Liens do
not attach to any assets other than the goods subject to such arrangements;

(n) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements; and

(o) (i) Liens securing Debt under the ABL-Cattle Credit Documents so long as
such Liens are subject to the ABL-Cattle Intercreditor Agreement, (ii) Liens
securing Debt under the ABL-Grain Credit Documents so long as such Liens are
subject to the ABL-Grain Intercreditor Agreement, and (iii) Liens securing Debt
under the ABL-Trade Credit Documents so long as such Liens are subject to the
ABL-Trade Intercreditor Agreement;

(p) Liens securing Debt permitted by Section 10.8(n) so long as such Liens are
at all times subject to an ABL Intercreditor Agreement or other intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent;

(q) Liens securing Debt permitted by Section 10.8(k);

(r) Liens securing Debt permitted by Section 10.8(l);

(s) Liens securing Debt permitted by Section 10.8(m);

 

58



--------------------------------------------------------------------------------

(t) Liens on foreign receivables of the ABL Borrowers and their respective
Subsidiaries securing Debt permitted by Section 10.8(o);

(u) Liens on grain, natural gas inventory, ethanol inventory and crude oil
inventory of the ABL Borrowers and their respective Subsidiaries securing Debt
permitted by Section 10.8(p); and

(v) additional Liens of the Borrower or any Subsidiary not otherwise permitted
by this Section 10.9 that (w) were not incurred in connection with borrowed
money, (x) do not encumber any assets of the Borrower or its Subsidiaries, the
fair market value of which exceeds the amount of the Indebtedness or other
obligations secured by such assets, (y) do not materially impair the use of such
assets in the operation of the business of the Borrower or such Subsidiary and
(z) do not secure obligations in excess of $10,000,000 in the aggregate for all
such Liens at any time.

10.10 No Negative Pledges. Not, and not permit any Subsidiary to, enter into any
contract or agreement that would prohibit the Administrative Agent, the
Collateral Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any property or assets of the
Borrower or any Subsidiary; provided that this Section 10.10 shall not prohibit
(a) any contract or agreement entered into in connection with the issuance of
any Debt that is permitted solely by Section 10.8(b) to finance the purchase,
lease or improvement of fixed assets that prohibits Liens solely on such fixed
assets or (b) the ABL-Cattle Credit Documents, the ABL-Grain Credit Documents or
the ABL-Trade Credit Documents.

10.11 Regulations T, U and X. Not, and not permit any Subsidiary to, purchase or
otherwise acquire any Margin Stock.

10.12 Investments, Loans and Guaranties. Not, and not permit any Subsidiary to,
(a) make, acquire or hold any investment in any stocks, bonds or securities of
any kind, (b) be or become a party to any joint venture or other partnership,
(c) make or keep outstanding any advance or loan to any Person (other than
accounts receivable arising in the ordinary course of business), or (d) incur
any Guaranty Obligation, other than, with respect to any of the foregoing
clauses (a) through (d):

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or a similar transaction in the
normal course of business;

(ii) Cash Equivalents;

(iii) investments (including loans and Guarantee Obligations) (A) by a
Subsidiary that is a Loan Party in any other Loan Party, (B) by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party, or
(C) by any Subsidiary that is not a Loan Party in any Loan Party;

(iv) (A) the holding of each of the Subsidiaries listed on Schedule 9.1 as of
the Effective Date, and (B) the creation, acquisition and holding of any new
Subsidiary after the Effective Date so long as such new Subsidiary shall have
been created, acquired or held in accordance with the terms and conditions of
this Agreement (including Sections 10.14 and 10.19) and investments therein to
the extent permitted by this Section 10.12 (other than this clause (iv));

 

59



--------------------------------------------------------------------------------

(v) any Permitted Acquisition;

(vi) extensions of trade credit, prepaid expenses, the purchase of inventory,
supplies, equipment and other assets, in each case by the Borrower or its
Subsidiaries in the ordinary course of business and consistent with past
practice;

(vii) investments (including loans) existing as of the Effective Date and
described in Schedule 10.12;

(viii) investments after the Effective Date in JGP Energy Partners LLC in an
aggregate amount not exceeding $15,000,000;

(ix) to the extent constituting an investment, transactions permitted under
Section 10.13(g);

(x) any payments in connection with a Permitted Bond Hedge Transaction;

(xi) investments in a total amount after the Effective Date not to exceed the
Available Amount; provided that, (A) after giving effect to any such investment,
the pro forma Total First Lien Leverage Ratio is not greater than 4.00 to 1.00
and (B) at the time of and after giving effect to any such Restricted Payment,
no Event of Default has occurred and is continuing or would result therefrom;
and

(xii) other investments, advances, loans and Guaranty Obligations (including
joint ventures) in an aggregate amount not exceeding $25,000,000 at any time
outstanding.

10.13 Merger and Sale of Assets. Not, and not permit any Subsidiary to, merge,
amalgamate or consolidate with any other Person, or sell, lease or transfer or
otherwise dispose of any assets to any Person, other than in the ordinary course
of business, including sales of inventory and leases, assignments and subleases
of property, except that if no Event of Default or Unmatured Event of Default
exists or would result therefrom:

(a) the Borrower or any Guarantor may merge or amalgamate with any other
Guarantor (provided that the Borrower shall be the continuing or surviving
Person in any such transaction involving the Borrower);

(b) any Guarantor may merge or consolidate with another Person (that is not a
Loan Party) so long as (i) such Guarantor is the surviving entity, (ii) the
Borrower continues to own, directly or indirectly, 100% of such Guarantor and
(iii) such merger or consolidation constitutes a Permitted Acquisition;

(c) any Subsidiary (other than the Borrower) that has sold, transferred or
otherwise disposed of all or substantially all of its assets in connection with
an asset sale permitted under this Agreement and no longer conducts any active
trade or business may be liquidated, wound up and dissolved;

 

60



--------------------------------------------------------------------------------

(d) sales, leases, transfers or other dispositions of assets to (i) any Loan
Party, (ii) to any Subsidiary that is not a Loan Party by any other Subsidiary
that is not a Loan Party, or (iii) to any Subsidiary that is not a Loan Party by
any Loan Party, so long as the consideration received by such Loan Party is
(x) for fair market value and on an arms-length basis or (y) treated as an
Investment and otherwise made in compliance with Section 10.12;

(e) the Borrower or any Subsidiary may sell or otherwise dispose of inventory
and Cash Equivalents in the ordinary course of business, grant non-exclusive
licenses of intellectual property in the ordinary course of business, sell or
discount past due or impaired accounts receivable for collection purposes (but
not for factoring, securitization or other financing purposes), or liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

(f) the Borrower or any Subsidiary may sell other assets so long as (i) at least
75% of the purchase price for such for such assets is paid in cash or Cash
Equivalents, (ii) such assets are sold for their fair market value and on an
arms-length basis, and (iii) the net proceeds received from the sale of such
assets are applied in accordance with Section 6.2.3 (other than net cash
proceeds from the sale of ownership interests in or the assets of BioProcess
Algae LLC);

(g) the Borrower or any Subsidiary may sell MLP Qualifying Assets to MLP
Subsidiaries so long as (i) the purchase price for such assets is paid in cash
or Cash Equivalents or in Equity Interests in the MLP Subsidiaries (or any
combination thereof), (ii) such assets are sold for their fair market value on
terms substantially similar to those that would be obtained on an arms-length
basis, and (iii) in the case of (x) net cash proceeds from the sale of such
assets to MLP Subsidiaries that are received by the Borrower or its Subsidiaries
within 180 days of the acquisition by the Borrower or such Subsidiary of such
assets and (y) net cash proceeds from the sale of ownership interests in or the
assets of JGP Energy Partners LLC to the MLP Subsidiaries, any such cash
proceeds received from the MLP Subsidiaries in respect of such assets shall be
deemed to have been applied to the acquisition cost of such assets and therefore
not subject to mandatory prepayment pursuant to Section 6.2.3(b);

(h) any Subsidiary of the Borrower may be dissolved or otherwise cease to exist
provided that all rights and interest in and to all property, assets and
liabilities of such Subsidiary are assumed by or transferred to the Borrower or
another Subsidiary; provided that, if the Subsidiary being dissolved is a Loan
Party, all rights and interests in such Subsidiary may only be transferred to
another Loan Party; and

(i) the unwinding of any Hedging Agreement in accordance with its terms.

10.14 Acquisitions. Not, and not permit any Subsidiary to, make any Acquisition
other than Acquisitions that meet the following requirements (each a “Permitted
Acquisition”);

(a) the business or Person to be acquired is in the same or substantially
similar line of business as the Borrower;

 

61



--------------------------------------------------------------------------------

(b) if such Acquisition is structured as a merger involving the Borrower or a
Guarantor, the Borrower or such Guarantor shall be the surviving entity and the
Borrower or such Guarantor shall acquire 100% of the acquired entity;

(c) no Event of Default or Unmatured Event of Default shall exist or result from
such Acquisition;

(d) such Acquisition is not actively opposed by the Governing Body of the
selling Persons or the Persons whose Equity Interests are to be acquired;

(e) (i) after giving effect to such Acquisition, the Borrower has a pro forma
cash balance of at least $100,000,000, and (ii) if the Acquisition is for
aggregate consideration of more than $50,000,000, the Borrower shall have
delivered to the Administrative Agent, at least 10 Business Days prior to such
Acquisition (or such shorter period as the Administrative Agent may agree in its
sole discretion) to, a certificate of a Responsible Financial Officer of the
Borrower demonstrating, to the satisfaction of the Administrative Agent, (A) pro
forma compliance with each of the financial covenants set forth in Section 10.7
(as of the last day of the most recently ended Fiscal Quarter and giving pro
forma effect to such Acquisition), (B) the pro forma Total First Lien Leverage
Ratio (as of the last day of the most recently ended Fiscal Quarter and giving
pro forma effect to such Acquisition) is not greater than 4.00 to 1.00, and
(C) audited financial statements for the most recently completed fiscal year of
the Person to be acquired, prepared by a nationally recognized accounting firm;
and

(f) any newly created or acquired Subsidiary or property shall, to the extent
required by Section 10.19, become a Guarantor and any acquired assets become
part of the Collateral; provided, that the aggregate amount of consideration
paid by or on behalf of the Borrower and its Subsidiaries in respect of a Person
that does not become a Guarantor or in respect of assets that will not become
assets of the Borrower or a Guarantor shall not exceed $100,000,000 in the
aggregate for all such Acquisitions.

10.15 Restricted Payments. Not, and not permit any Subsidiary to, (i) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or equity securities on account of any of its Equity
Interests, (ii) purchase, redeem or otherwise acquire for value any of its
Equity Interests or any warrants, rights or options to acquire with respect
thereto, whether now or hereafter outstanding, or (iii) make any earn-out or
similar payment (each a “Restricted Payment”); provided that:

(a) any Subsidiary may declare and make dividend payments or other distributions
to the Borrower or a wholly owned Subsidiary of the Borrower; provided that any
Subsidiary that is a Loan Party may only declare and make dividend payments and
other distributions (i) to another Loan Party or (ii) in the form of Equity
Interests of such Subsidiary (other than Disqualified Stock);

(b) non-cash repurchases of Equity Interests deemed to occur upon the exercise
of stock options if the Equity Interests represent a portion of the exercise
price thereof;

 

62



--------------------------------------------------------------------------------

(c) (i) payments of interest to the holders of the 2018 Convertible Notes, the
2022 Convertible Notes and other Convertible Debt pursuant to the terms thereof,
(ii) repurchases of the 2018 Convertible Notes, the 2022 Convertible Notes and
other Convertible Debt permitted by Section 10.21(a)(vi), and (iii) the honoring
of any conversion request of a holder of 2018 Convertible Notes, the 2022
Convertible Notes or other Convertible Debt (including any payment of cash in
connection with such conversion pursuant to the terms of such 2018 Convertible
Notes, the 2022 Convertible Notes or other Convertible Debt, as the case may be,
in an amount not to exceed the sum of (x) the principal amount of such 2018
Convertible Notes, the 2022 Convertible Notes or other Convertible Debt, as
applicable, and any Permitted Refinancing thereof, plus (y) any payments
received by the Borrower or any of its Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction) and
may make cash payments in lieu of fractional shares in connection with any such
conversion, in each case on terms no less favorable in any material respect to
the Loan Parties or the Lenders than the terms in effect on the Effective Date;

(d) (i) any payments in connection with a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (x) by delivery
of shares of the Borrower’s common stock upon settlement thereof or (y) by
(A) set-off against the related Permitted Bond Hedge Transaction or (B) payment
of an early termination amount thereof in common stock upon any early
termination thereof;

(e) so long as no Unmatured Event of Default or Event of Default shall have
occurred and be continuing or would immediately result therefrom, the Borrower
may make Restricted Payments to its equityholders consistent with its past and
ongoing practices in an aggregate amount not to exceed $25,000,000 in each
Fiscal Year; and

(f) the Borrower may make Restricted Payments to its equityholders in a total
amount after the Effective Date not to exceed the Available Amount; provided
that, (A) after giving effect to any such Restricted Payment, the pro forma
Total First Lien Leverage Ratio is not greater than 3.50 to 1.00 and (B) at the
time of and after giving effect to any such Restricted Payment, no Event of
Default has occurred and is continuing or would result therefrom.

10.16 Environmental Compliance.

(a) Comply, and cause each Subsidiary to comply, in all material respects, with
all Environmental Laws.

(b) Furnish to the Lenders, promptly after receipt thereof, a copy of any notice
the Borrower or any Subsidiary receives from any Governmental Authority, private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
the Borrower or such Subsidiary, any real property in which the Borrower or any
Subsidiary holds any interest or any past or present operation of the Borrower
or any Subsidiary.

(c) Not, and not permit any Subsidiary to, allow the release or disposal of
Hazardous Materials on, under or to any real property in which the Borrower or
any Subsidiary holds any ownership interest or performs any of its operations,
in material violation of any Environmental Law.

(d) Keep all property in which the Borrower or any Subsidiary holds any
ownership interest free and clear of all Liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of the
Borrower or any other Person.

 

63



--------------------------------------------------------------------------------

As used in this Section, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority, private Person or
otherwise.

10.17 Affiliate Transactions. Not, and not permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party) on terms that shall be
less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time in a transaction with a non-Affiliate, except transactions
with MLP Subsidiaries (a) permitted by Section 10.13(g), (b) pursuant to the
Omnibus Agreement or any other agreement on terms not materially less favorable
to the Borrower or such Subsidiaries than transactions pursuant to the Omnibus
Agreement, or (c) in the ordinary course of business and otherwise not
prohibited by the Loan Documents that are on terms at least as favorable as
might reasonably have been obtained at such time from an unaffiliated Person or
are fair to the Borrower and its Subsidiaries from a financial perspective, in
the reasonable determination of the members of the board of directors of the
Borrower.

10.18 Use of Proceeds. Use, and cause any Subsidiary to use, the proceeds of the
Loans solely (i) to refinance the Debt to be Repaid, (ii) to pay fees and
expenses associated with this Agreement and (iii) for general corporate purposes
of the Borrower and its Subsidiaries.

10.19 Further Assurances.

(a) Take, and cause each Subsidiary (other than Foreign Subsidiaries, the MLP
Subsidiaries and BioProcess Algae LLC) to take, such actions as are reasonably
necessary (including the execution and delivery of such security agreements,
mortgages, deeds of trust, assignments, estoppel certificates, financing
statements and continuations thereof, termination statements, notices of
assignment, certificates, assurances and other instruments as the Administrative
Agent, the Collateral Agent or the Required Lenders may reasonably request from
time to time) in order (i) to ensure that (x) the obligations of the Borrower
hereunder and under the other Loan Documents are secured by substantially all of
the assets (other than the Excluded Assets and the Excluded Real Property) of
the Borrower (subject to such exceptions as are expressly set forth in the Loan
Documents) and guaranteed by all such Subsidiaries of the Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary created or
acquired after the date hereof), and (y) the obligations of each Guarantor under
the applicable Guaranty are secured by substantially all of the assets of such
Guarantor (subject to such exceptions as are expressly set forth in the Loan
Documents), (ii) to perfect and maintain the validity, perfection and priority
of the Liens intended to be created by the Collateral Documents and (iii) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Agents and the Lenders the rights granted or now or hereafter intended to be
granted to the Agents and the Lenders under any Loan Document or under any other
document executed in connection therewith. Any mortgage delivered pursuant to
this Section 10.19 after the Effective Date shall comply with the requirements
set forth in Section 11.1.5 and the Loan Parties shall deliver such other
documents specified in such Section in connection therewith.

 

64



--------------------------------------------------------------------------------

(b) Upon the formation or acquisition of any Subsidiary that is a direct or
indirect wholly-owned Subsidiary of the Borrower (other than any Foreign
Subsidiary or any MLP Subsidiary, but in any event, including any Subsidiary
that is an obligor under any ABL Facility), promptly notify the Administrative
Agent of such formation or acquisition and promptly thereafter (and in any event
within 45 days (or such later date as may be agreed by the Collateral Agent in
its sole discretion), cause such Person to (a) become a party to the applicable
Guaranty, the Security Agreement and (to the extent it owns equity interests)
the Pledge Agreement by executing and delivering to the Collateral Agent
supplements thereto, and take such actions, if any, as are necessary to cause
the Equity Interests of such Subsidiary to be pledged to the Collateral Agent
pursuant to the Pledge Agreement; and (b) deliver to the Collateral Agent
documents related to collateral, including documents of the types referred to in
Section 11.1 and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Collateral Agent.

(c) Within 90 days after the Effective Date and, in the case of any acquired or
new account, within 90 days after the date of acquisition or opening of any such
account after the Effective Date (or, in each case, such later date as the
Collateral Agent may agree in its sole discretion), shall, and shall cause each
depository, securities intermediary or commodities intermediary to, enter into
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by the Borrower and each Guarantor (other than
(a) any payroll account so long as such payroll account is a zero balance
account or is funded no earlier than the Business Day immediately prior to the
date of any payroll disbursements and in an amount not exceeding the same,
(b) accounts for which the average daily balance does not exceed $1,000,000,
(c) withholding tax and fiduciary accounts and (d) brokerage accounts securing
Debt permitted by Section 10.8(k); provided, that, notwithstanding anything in
this parenthetical to the contrary, Control Agreements shall be required with
respect to each deposit, securities, commodity or similar account which secures
any obligation under any of the ABL Facilities or Permitted Refinancing
thereof).

(d) Deliver to the Collateral Agent security interest agreements with respect to
any rights any Loan Party obtains after the Effective Date with respect to
(i) any patent or trademark of the Borrower or its Subsidiaries in appropriate
form for filing in the U.S. Patent and Trademark Office and (ii) any copyright
of the Borrower or its Subsidiaries in appropriate form for filing in the U.S.
Copyright Office, in each case, at the time of delivery of the financial
statements required by Sections 10.3(a) and 10.3(b).

(e) With respect to (x) any fee interest in any real property (other than
Excluded Real Property) located in the United States with a fair market value in
excess of $20,000,000 (as reasonably determined by the Borrower in good faith)
acquired after the Effective Date by any Loan Party and (y) any Excluded Real
Property which no longer meets the requirements set forth in the definition
thereof and, as a result, ceases to qualify as Excluded Real Property, within
120 days following the date of acquisition of such real property or change in
status of any Excluded Real Property (or such longer period as to which the
Administrative Agent may agree in its sole discretion), Mortgages duly executed
by the appropriate Loan Party, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form reasonably acceptable to the
Collateral Agent and otherwise suitable for filing or recording in all filing or
recording offices that the Collateral Agent may deem reasonably necessary or
desirable in order to create a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Lenders and that all filing, documentary, stamp, intangible and recording taxes
and fees have been paid;

 

65



--------------------------------------------------------------------------------

(ii) (i) for each of the properties described in the Mortgages, a commitment for
an American Land Title Association (“ALTA”) Loan Title Insurance Policy, 2006
(or the equivalent thereof; each a “Title Commitment”), issued by an insurer
reasonably acceptable to the Collateral Agent, insuring the Collateral Agent’s
Lien on such property, which policy shall be in an amount not less than 100% of
the reasonably estimated fair market value of such property and shall contain
customary endorsements and exceptions to coverage reasonably acceptable to the
Collateral Agent; (ii) copies of all material documents of record concerning
such property as shown on the title insurance commitment referred to above; and
(iii) customary flood searches (conforming with the Flood Disaster Protection
Act of 1973 or any other applicable law) relative to each such property (which
requirement may be satisfied by the surveys referred to below in clause (iii)),
and if indicated by such searches, a flood insurance policy covering which
policy shall be reasonably acceptable to the Collateral Agent, or confirmation
that such a policy is not required by applicable law;

(iii) ALTA/American Congress on Surveying and Mapping surveys for each of the
properties described in the Mortgages, reasonably acceptable to the Collateral
Agent, for which all necessary fees (where applicable) have been paid, performed
by a land surveyor reasonably acceptable to the Collateral Agent;

(iv) a Phase I Environmental Site Assessment, which in each case is reasonably
satisfactory to the Collateral Agent, as to the properties described in the
Mortgages, from professional firms acceptable to the Collateral Agent;

(v) evidence of the insurance required by the terms of Section 10.1;

(vi) evidence that all other action that the Collateral Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken;

(vii) lender’s polices of title insurance reflecting the comments of the
Collateral Agent to the Title Commitments insuring that valid first and
subsisting Liens on the property described in the Mortgages have been taken, a
reading by the title insurer of the surveys and containing such customary
endorsements thereto as the Collateral Agent shall reasonably require;

(viii) an environmental indemnity agreement executed and delivered by each Loan
Party applicable to such real property (which may be the environmental indemnity
agreement delivered on the Effective Date to the extent applicable to such real
property); and

(ix) such other documents related to interests in real property held by the
Borrower and its Subsidiaries as the Collateral Agent may reasonably require.

(f) Within 30 days after the Effective Date (or such later date as the
Collateral Agent may agree in its sole discretion), the Borrower shall provide
the Collateral Agent with evidence that the Collateral Agent has been named as a
lender’s loss payee and that the Administrative Agent, the Collateral Agent and
the Lenders have been named as additional insured, as applicable, on all
applicable insurance policies.

 

66



--------------------------------------------------------------------------------

(g) The Borrower and the Guarantors agree to perform on or before the deadlines
set forth in Schedule 10.19 the items listed therein.1

10.20 Restrictive Agreements. Except as set forth in this Agreement and the
other Loan Documents, not, and not permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (b) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in licenses, leases or other agreements entered into
in the ordinary course of business and consistent with past practices,
(iii) restrictions on the transfer of any asset pending the close of the sale of
such asset, (iv) customary restrictions on transfer of any asset in security
agreements, or mortgages or Capital Leases securing Debt permitted hereunder to
the extent such restrictions only restrict the transfer of the property subject
to such security agreement, mortgage or Capital Lease or (v) restrictions in the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents.

10.21 Certain payments of Certain Debt; Amendment of Organizational Documents
and Specified Agreements. (a) Not, and not permit any Subsidiary to, directly or
indirectly, make any voluntary or optional payment or prepayment of, or
repurchase, redemption or acquisition for value of, or any prepayment or
redemption as a result of any Asset Sale, change of control or similar event of,
(x) any Debt outstanding under documents evidencing any Debt that is secured on
a junior lien basis to the Obligations, (y) any Subordinated Debt or (z) any
unsecured Debt that has an aggregate outstanding principal amount in excess of
$25,000,000 (“Restricted Debt Payment”), except (i) to the extent not prohibited
by this Agreement, any ABL Intercreditor Agreement or any other applicable
intercreditor or subordination terms applicable to any such Subordinated Debt,
Debt secured on a junior lien basis to the Obligations or unsecured Debt
(including pursuant to a Permitted Refinancing), with the Available Amount, so
long as (A) no Event of Default shall have occurred and be continuing at the
time of the making of such Restricted Debt Payment or would immediately result
therefrom and (B) after giving effect to any such Restricted Debt Payment, the
pro forma Total First Lien Leverage Ratio is not greater than 3.75 to 1.00,
(ii) in connection with any Permitted Refinancing thereof, so long as such
refinancing is permitted by any applicable intercreditor or subordination terms,
(iii) prepaying, redeeming, purchasing, defeasing or otherwise satisfying prior
to the scheduled maturity thereof (or setting apart any property for such
purpose) (A) in the case of any Subsidiary that is not a Loan Party, any Debt
owing by such Subsidiary to any other Subsidiary, (B) otherwise, any
Indebtedness owing to any Loan Party and (C) so long as no Event of Default is
continuing or would immediately result therefrom, any mandatory prepayments of
Indebtedness incurred under Section 10.8(b) and any Permitted Refinancing
thereof, (iv) making regularly scheduled or otherwise required payments of
interest in respect of such Debt (other than Indebtedness owing to any Affiliate
of the Borrower other than any Credit Party) and payments of fees, expenses and

 

1 

NTD: schedule to provide for post-closing delivery of mortgages and related
deliveries.

 

67



--------------------------------------------------------------------------------

indemnification obligations thereunder, but only, in the case of Subordinated
Debt, to the extent permitted by the subordination provisions thereof,
(v) making voluntary and mandatory prepayments of the Debt incurred under the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents (and any Permitted Refinancing of any of the foregoing),
(vi) prepayments of the 2018 Convertible Notes outstanding as of the Effective
Date on and after the date that is 91 days prior to the scheduled maturity date
for such 2018 Convertible Notes, prepayments of the 2022 Convertible Notes on
and after the date that 91 days prior to the scheduled maturity date for such
2022 Convertible Notes and prepayments of any other issuance of Convertible Debt
on and after the date that is 91 days prior to the scheduled maturity date for
such Convertible Debt, (vii) prepayments of Debt effected by the issuance or
transfer of Equity Interests (other than Disqualified Stock), and (viii) any
Permitted Refinancing in respect thereof so long as no Event of Default is
continuing or would immediately result therefrom.

(b) Not, and not permit any Subsidiary to, (i) amend its Organizational
Documents to change its name or jurisdiction of organization without giving the
Administrative Agent thirty days’ prior written notice (or such shorter period
of time as the Administrative Agent may agree in its sole discretion), or
(ii) otherwise amend its Organizational Documents in any manner that is
materially adverse, or that could reasonably be expected to be materially
adverse, to the Lenders, without the prior written consent of the Administrative
Agent.

(c) Not, and not permit any Subsidiary to, directly or indirectly, amend,
supplement, restate or otherwise modify the intercompany agreements set forth on
Schedule 9.21(b) in any manner that is adverse, or that could reasonably be
expected to be adverse, to the Lenders without the prior written consent of the
Administrative Agent.

(d) Not, and not permit any Subsidiary to, directly or indirectly, amend,
supplement, restate or otherwise modify (i) any of the ABL-Cattle Credit
Documents in any manner that is in any manner inconsistent with or in violation
of the ABL-Cattle Intercreditor Agreement, (ii) any of the ABL-Grain Credit
Documents in any manner that is in any manner inconsistent with or in violation
of the ABL-Grain Intercreditor Agreement, (iii) any of the ABL-Trade Credit
Documents in any manner that is in any manner inconsistent with or in violation
of the ABL-Trade Intercreditor Agreement, (iv) (x) increase any of the borrowing
base advance rates in the ABL-Cattle Credit Documents by more than 5.0%
calculated on a weighted-average basis (in gross amount and, for the avoidance
of doubt, not as a percentage of the borrowing base advance rates applicable as
of the Effective Date and excluding the implementation of new advance rates on
new categories of working capital assets introduced as components of the
borrowing base under the ABL-Cattle Credit Documents) across all categories of
working capital assets comprising the borrowing base under the ABL-Cattle Credit
Documents, without the prior written consent of the Administrative Agent,
(y) increase any of the borrowing base advance rates in the ABL-Grain Credit
Documents by more than 5.0% calculated on a weighted-average basis (in gross
amount and, for the avoidance of doubt, not as a percentage of the borrowing
base advance rates applicable as of the Effective Date and excluding the
implementation of new advance rates on new categories of working capital assets
introduced as components of the borrowing base under the ABL-Grain Credit
Documents) across all categories of working capital assets comprising the
borrowing base under the ABL-Grain Credit Documents, without the prior written
consent of the Administrative Agent, or (z) increase any of the borrowing base
advance rates in the ABL-Trade Credit Documents by more than 5.0% calculated on
a weighted-average

 

68



--------------------------------------------------------------------------------

basis (in gross amount and, for the avoidance of doubt, not as a percentage of
the borrowing base advance rates applicable as of the Effective Date and
excluding the implementation of new advance rates on new categories of working
capital assets introduced as components of the borrowing base under the
ABL-Trade Credit Documents) across all categories of working capital assets
comprising the borrowing base under the ABL-Trade Credit Documents, without the
prior written consent of the Administrative Agent.

10.22 Inspection Rights, etc. Permit, and cause each Subsidiary to permit, any
Agent or any Lender by or through any of its officers, agents, employees,
attorneys, or accountants to (a) examine, inspect and make extracts from the
books and other records, including the Tax returns, of the Borrower and its
Subsidiaries, upon reasonable prior notice and during normal business hours;
provided, that when an Event of Default or Unmatured Event of Default exists any
Agent or any Lender (or any of their respective representatives) may do any of
the foregoing without advance notice, (b) during the continuance of an Event of
Default, arrange for verification of the accounts of the Borrower and its
Subsidiaries, under reasonable procedures, (c) examine and inspect the
Borrower’s and its Subsidiaries’ inventory, equipment and other assets, wherever
located; provided, that when an Event of Default or Unmatured Event of Default
exists any Agent or any Lender (or any of their respective representatives) may
do any of the foregoing without advance notice; and (d) conduct an environmental
assessment and/or audit of any facility or site owned or operated by the
Borrower or any Subsidiary upon reasonable prior notice and during normal
business hours; provided, that when an Event of Default or Unmatured Event of
Default exists any Agent or any Lender (or any of their respective
representatives) may do any of the foregoing without advance notice; provided,
further, that unless an Event of Default or Unmatured Event of Default exists,
not more than one environmental assessment and/or audit per calendar year may be
conducted for each such facility or site.

10.23 Compliance with Law; Licenses. Comply, and cause each Subsidiary to
comply, in all material respects with all Federal, state, local or foreign
applicable statutes, rules, regulations and orders, including those relating to
terms and conditions of employment, labor relations and collective bargaining,
wages and hours, leave laws, workers’ compensation, unemployment compensation,
immigration, income tax, notice for plant closings and mass layoffs,
occupational safety and health, and equal employment practices.

10.24 Credit Ratings. Use commercially reasonable efforts to maintain (a) a
public credit rating of the Loans from each of S&P and Moody’s and (b) a public
corporate family rating from Moody’s and a public corporate credit rating from
S&P, but, in each case, not any minimum ratings.

10.25 Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt
Practices Act; Sanctions Laws.

(a) The Borrower will not, directly or indirectly, use the proceeds of any Loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the loan hereunder, whether as
underwriter, advisor, investor, or otherwise).

 

69



--------------------------------------------------------------------------------

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law.

(c) The Borrower covenants that it will, and will cause its Subsidiaries to
(i) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, any Person that is an Affiliate of the Borrower,
including its Subsidiaries, and, to the extent commercially reasonable, its
agents with anti-bribery, anti-corruption and anti-money laundering laws and
applicable Sanctions and (ii) ensure at all times the truth and accuracy of the
representations and warranties, and adherence to, the covenants, set forth in
Sections 9.22, 9.24 and 10.25(a).

SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

11.1 Effectiveness. The obligation of each Lender to make Loans shall become
effective, and the Lenders shall make the Loans, on the date (the “Effective
Date”; references in this Agreement to events or conditions as of the Effective
Date are, unless otherwise specified, as of the Effective Date substantially
concurrently with the consummation of each of the transactions contemplated
hereby) on which the Administrative Agent shall have received all of the
following, each duly executed and dated a date satisfactory to the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent, in its capacity for this Section 11 as a Lead Arranger:

11.1.1 Fees and Expenses. All amounts that are then due and payable pursuant to
Section 5 and (to the extent billed at least one Business Day prior to the
Effective Date) Section 14.5.

11.1.2 Security Agreement. The Security Agreements executed and delivered by the
Borrower and each Guarantor.

11.1.3 Pledge Agreements. The Pledge Agreement executed and delivered by the
Borrower and each other Loan Party that owns any Equity Interests, together with
original certificates (if any) representing the Equity Interests to be pledged
thereunder and corresponding stock or other powers executed in blank.

11.1.4 Guaranty. The Guaranty executed and delivered by the Guarantors.

11.1.5 Intercreditor Agreements. Each ABL Intercreditor Agreement, executed and
delivered by the applicable administrative agent and collateral agent under the
related ABL Facility and the Loan Parties; and the Term Loan Intercreditor
Agreement, executed and delivered by each of the administrative agents and
collateral agents under the ABL Facilities and the Loan Parties.

11.1.6 Intellectual Property. Security interest agreements executed by the
Borrower and any applicable Guarantor to (a) any patent or trademark of the
Borrower or its Subsidiaries in appropriate form for filing in the U.S. Patent
and Trademark Office and (b) any copyright of the Borrower or its Subsidiaries
in appropriate form for filing in the U.S. Copyright Office.

 

70



--------------------------------------------------------------------------------

11.1.7 Liens on Collateral. Evidence that all filings necessary to perfect the
Collateral Agent’s Lien on the Collateral have been (or concurrently with the
initial Credit Extension will be) duly made and the Collateral Agent shall have
a first priority perfected security interest in the Collateral, subject to
Permitted Liens.

11.1.8 UCC Search Results; Payoff Letters. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Effective
Date, listing all effective financing statements that name any Loan Party (under
its present name and any previous names) as debtor, together with (a) copies of
such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing and (c) such Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request.

11.1.9 Resolutions. Certified copies of resolutions of the Governing Body of
each Loan Party authorizing or ratifying the execution, delivery and performance
by such Person of each Loan Document to which it is a party.

11.1.10 Consents, etc. Certified copies of all documents evidencing any
necessary corporate (or other similar) action, consents and governmental
approvals (if any) required for the execution, delivery and performance by each
Loan Party of the documents referred to in this Section 11.

11.1.11 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary of each Loan Party as of the Effective Date certifying
the names of the officer or officers of such entity authorized to sign the Loan
Documents to which such entity is a party, together with a sample of the true
signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).

11.1.12 Organization Documents; Good Standing. Each of the following documents:

(a) the articles or certificate of formation (or similar charter document) and
the bylaws (or similar governing documents) of each Loan Party as in effect on
the Effective Date, certified by the Secretary or an Assistant Secretary or a
similar officer of such Loan Party as of the Effective Date;

(b) a good standing certificate or certificate of status for each Loan Party
from the Secretary of State (or similar, applicable Governmental Authority) of
its jurisdiction of formation; and

(c) such other documents and information that any Lender may request to comply
with applicable bank regulatory requirements under “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

11.1.13 Confirmatory Certificate. A certificate of a Responsible Officer of the
Borrower as of the Effective Date certifying as to the matters set forth in
Sections 9.12, 9.13, 11.1.21 and 11.1.22.

 

71



--------------------------------------------------------------------------------

11.1.14 Opinion Letters. An opinion letter of Husch Blackwell LLP, counsel to
the Loan Parties, addressed to the Lenders and the Agents.

11.1.15 Financial Information. The following financial information: (a) the
annual audited financial statements for the Borrower and its Subsidiaries on a
consolidated basis for Fiscal Year 2014, Fiscal Year 2015 and Fiscal Year 2016,
in each case consisting of a balance sheet and statements of income and cash
flows; (b) unaudited consolidated financial statements of the Borrower and its
Subsidiaries on a consolidated basis for the Fiscal Quarters ended March 31,
2017 and June 30, 2017, in each case consisting of a balance sheet and
statements of income and cash flows; (c) six-year projected financial
statements; and (d) a pro forma balance sheet adjusted to give effect to the
transactions contemplated by this Agreement.

11.1.16 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.1, subject to Section 10.19(f) in the case of
evidence that the Collateral Agent has been named as a lender’s loss payee and
that the Administrative Agent, the Collateral Agent and the Lenders have been
named as additional insured, as applicable, on all applicable insurance
policies.

11.1.17 No Material Adverse Effect. (i) Since December 31, 2016, there shall
have been no event that constitutes or would reasonably be expected to have a
Material Adverse Effect and (ii) there shall not be any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

11.1.18 Intercompany Agreements. A certified copy of all agreements set forth on
Schedules 9.21(a) and 9.21(b).

11.1.19 Flow of Funds Memorandum. A fully executed flow of funds memorandum.

11.1.20 Other. An environmental indemnity agreement executed and delivered by
each Loan Party, and such other documents as the Administrative Agent or the
Collateral Agent may reasonably request.

11.1.21 Representations and Warranties. The representations and warranties of
each Loan Party set forth in this Agreement and the other Loan Documents shall
be true and correct.

11.1.22 No Event of Default. No Event of Default or Unmatured Event of Default
shall exist before or after giving effect to this Agreement and the Credit
Extensions made hereunder.

SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT.

12.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

12.1.1 Non-Payment. Any Loan Party fails to make (a) when and as required to be
made herein, any payment of principal of any Loan or (b) within three Business
Days after the same becomes due, payment of any interest, fee or other amount
payable hereunder or under any other Loan Document.

 

72



--------------------------------------------------------------------------------

12.1.2 Representation or Warranty. Any representation or warranty by any Loan
Party made or deemed made herein or in any other Loan Document, or that is
contained in any certificate, document or financial or other statement by any
Loan Party or any Responsible Officer thereof furnished at any time under this
Agreement or any other Loan Document, is incorrect in any material respect on or
as of the date made or deemed made.

12.1.3 Specific Defaults. Failure by the Borrower or any Subsidiary to comply
with or to perform any covenant set forth in Section 10.3, 10.5(a), 10.7 through
10.15, 10.17, 10.18, 10.19, 10.20, 10.21, 10.22, 10.24 or 10.25.

12.1.4 Other Defaults. The Borrower or any Subsidiary fails to perform or
observe any term or covenant contained in this Agreement (other than those
specified in Sections 12.1.1 through 12.1.3 above) or any other Loan Document to
which it is a party, and such default shall continue unremedied for a period of
30 days after the occurrence thereof.

12.1.5 Cross-Default to other Debt. The Borrower or any Subsidiary (a) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) with respect to Debt in an aggregate
principal amount in excess of $25,000,000 or (b) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist
(other than any event which triggers any conversion right of holders of
Convertible Debt), under any debt instrument (other than any note payable to the
Borrower or any Subsidiary), lease (capital, operating or otherwise), guaranty,
contract, commitment, agreement or other arrangement evidencing Debt in an
aggregate principal amount in excess of $25,000,000, and such failure, event or
condition continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure if the effect of
such failure, event or condition is to cause, or to permit the holder or holders
or beneficiary or beneficiaries of the Debt thereunder (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Debt to be declared to be due and payable prior to its stated maturity or cash
collateral in respect of such Debt to be demanded.

12.1.6 Cross-Default to ABL Facilities. Any event of default shall exist and be
continuing under any of the ABL-Cattle Credit Documents, the ABL-Grain Credit
Documents, the ABL-Trade Credit Documents or any Permitted Refinancing thereof.

12.1.7 Insolvency; Voluntary Proceedings. Any Loan Party or any Subsidiary
(a) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(b) voluntarily ceases to conduct its business in the ordinary course (other
than as contemplated by Section 10.13); (c) commences any Insolvency Proceeding
with respect to itself; or (d) takes any action to effectuate or authorize any
of the foregoing.

12.1.8 Involuntary Proceedings. (a) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party or any Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process is issued or
levied against a substantial part of the properties any Loan Party or
Subsidiary, and such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (b) any Loan Party or Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or

 

73



--------------------------------------------------------------------------------

an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (c) any Loan Party or Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor) or similar Person for itself or a
substantial portion of its property or business.

12.1.9 ERISA. The occurrence of one or more ERISA Events that, either
individually or in the aggregate, (a) have had or could reasonably be expected
to have a Material Adverse Effect or (b) result in a Lien on any of the assets
of any Loan Party or Subsidiary.

12.1.10 Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Loan Party or any Subsidiary involving in the aggregate a liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), as to any single or related series of transactions,
incidents or conditions, of $10,000,000 or more, and the same shall remain
unvacated and unstayed pending appeal for a period of 30 days after the entry
thereof.

12.1.11 Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against any Loan Party or any Subsidiary that has had or could
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

12.1.12 Change in Control. Any Change in Control occurs.

12.1.13 Invalidity of Loan Documents; Collateral.

(a) Any material provision of any Loan Document to which a Loan Party is a party
shall for any reason cease to be valid and binding on or enforceable against
such Loan Party (other than as a result of a transaction permitted hereunder),
or any Loan Party (or any Person by, through or on behalf of such Loan Party)
shall so state in writing, shall bring an action to limit its obligations or
liabilities thereunder or shall deny that it has any further liability
thereunder.

(b) Any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid Lien in favor of the Collateral Agent on
behalf of the Lenders on property that (i) is intended to be Collateral and
(ii) has a collective value in excess of $10,000,000 (“Material Property”); or
any Lien of the Collateral Agent on behalf of the Lenders on Material Property
shall for any reason cease to be, or shall be asserted by any Loan Party not to
be, a perfected and first priority Lien (subject only to Permitted Liens).

12.2 Effect of Event of Default. If any Event of Default described in
Section 12.1.7 or 12.1.8 shall occur, the Loans and all other obligations
hereunder shall become immediately due and payable, without presentment, demand,
protest or notice of any kind; and if any other Event of Default shall occur and
be continuing, the Administrative Agent may (and upon written request of the
Required Lenders shall) declare all Loans and all other obligations hereunder to
be due and payable, whereupon all Loans and all other obligations hereunder
shall become immediately due and payable without presentment, demand, protest or
notice of any kind. The Administrative Agent shall promptly advise the Borrower
of any such declaration, but failure to do so shall not impair the effect of
such declaration. Without limiting the foregoing provisions of this
Section 12.2, if an Event of Default exists, the Administrative Agent or the
Collateral Agent may exercise all rights and remedies available upon an Event of
Default pursuant to the any Collateral Document, any other Loan Document and
applicable law.

 

74



--------------------------------------------------------------------------------

SECTION 13 THE AGENTS.

13.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably designates and appoints BNP Paribas as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent, in such
capacity, to take such action as Administrative Agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and that the Administrative Agent may also act,
subject to and in accordance with the terms of each ABL Intercreditor Agreement
and any other intercreditor or subordination agreement, as applicable. The
Lenders expressly agree that, notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent is not acting as a
fiduciary of any Lender in respect of the Loan Documents, any Loan Party or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any Lender except as
expressly set forth herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

13.2 Appointment and Authorization of Collateral Agent. Each Lender hereby
irrevocably designates and appoints BNP Paribas as the Collateral Agent under
the Loan Documents and hereby authorizes the Collateral Agent, in such capacity,
to take such action as Collateral Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Collateral Agent by the
terms thereof, including acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers as are reasonably incidental thereto, and that the
Collateral Agent may also act, subject to and in accordance with the terms of
each ABL Intercreditor Agreement and any other intercreditor or subordination
agreement, as applicable. The Lenders expressly agree that, notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent is
not acting as a fiduciary of any Lender in respect of the Loan Documents, any
Loan Party or otherwise, and nothing herein or in any of the other Loan
Documents shall result in any duties or obligations on the Collateral Agent or
any Lender except as expressly set forth herein, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Collateral Agent.

13.3 Consultation with Experts. Each Agent may consult with legal counsel,
independent public accountants, and other experts selected by it and shall be
entitled to advice of such counsel, accountants or experts concerning all
matters pertaining to any of its duties under this Agreement and the other Loan
Documents. No Agent shall be liable for any action taken or omitted to be taken
by it in good faith in accordance with the advice of such counsel, accountants
or experts.

 

75



--------------------------------------------------------------------------------

13.4 Liability of Administrative Agent; Credit Decision. No Agent-Related Person
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent-Related
Persons: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether an Unmatured Event of Default or Event of Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that an Agent-Related Person is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
no Agent-Related Person shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose any Agent-Related Person to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of its Affiliates in any capacity. No
Agent-Related Person shall be liable for any action taken or not taken by it in
connection with the Loan Documents: (i) with the consent or at the request of
the Required Lenders or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent-Related Person shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any recital, statement, warranty
or representation made in connection with this Agreement, any other Loan
Document or any Loan, or contained in any certificate, report, statement or
other document referred to or provided for in, or received by any Agent under or
in connection with, this Agreement or any other Loan Document; (ii) the
performance or observance of any of the covenants or agreements of any Loan
Party contained herein or in any other Loan Document; (iii) the satisfaction of
any condition specified in Section 11, except receipt of items required to be
delivered to such Agent; (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectability hereof or of any
other Loan Document or of any other documents or writings furnished in
connection with any Loan Document or of any Collateral; or (v) any failure of
any Loan Party to perform its obligations hereunder or under any other Loan
Document; and the Agents make no representation of any kind or character with
respect to any such matter mentioned in this sentence. No Agent-Related Person
shall be under any obligation to any Lender to inspect the properties, books or
records of any Loan Party. Each Agent may execute any of its duties under any of
the Loan Documents by or through employees, agents, and attorneys in fact and
shall not be answerable to any Lender, any Loan Party or any other Person for
the default, negligence or misconduct of any such agents or attorneys in fact
selected with reasonable care. The Agents shall not incur any liability by
acting in reliance upon (x) any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, e-mail, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine or to be sent by the proper party or parties or (y) advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by an Agent. In
particular and without limiting any of the foregoing, the Agents shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may deem and treat the payee of any obligation owing under
a Loan Document as the holder thereof for all purposes until written notice of
assignment, negotiation or transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to clause (c) of the
definition of Eligible Assignee. Without limiting the generality of the
foregoing, the Administrative Agent shall

 

76



--------------------------------------------------------------------------------

not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Person contemplated by
clause (c) of the definition of Eligible Assignee or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Person contemplated by clause
(c) of the definition of Eligible Assignee.

13.5 Action by Agents. If the Administrative Agent receives from the Borrower a
notice of an Event of Default pursuant to Section 10.3(e), the Administrative
Agent shall promptly give each Lender notice thereof. The obligations of the
Agents under the Loan Documents are only those expressly set forth therein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action hereunder with respect to any Event of
Default or Unmatured Event of Default, except as expressly provided in
Section 12.2, and the Collateral Agent shall not be required to take any action
hereunder, except as directed by the Administrative Agent. Upon the occurrence
of an Event of Default, the Administrative Agent shall direct the Collateral
Agent take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders. Unless and
until the Required Lenders give such direction, either Agent may (but shall not
be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of the Lenders. In no event, however, shall
either Agent be required to take any action in violation of applicable law or of
any provision of any Loan Document, and the Agents shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives such advice or concurrence of the Required
Lenders as it deems appropriate and any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Event of Default or Unmatured Event of Default exists unless
notified in writing to the contrary by the Collateral Agent, a Lender or a Loan
Party, and the Collateral Agent shall be entitled to assume that no Event of
Default or Unmatured Event of Default exists unless notified in writing to the
contrary by the Administrative Agent, a Lender or a Loan Party. No Agent shall
be deemed to have knowledge or notice of the occurrence of any Event of Default
or Unmatured Event of Default hereunder unless such Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Event of Default or Unmatured Event of Default and stating that such notice
is a “notice of default”. Each Agent shall take such action with respect to such
Event of Default or Unmatured Event of Default as shall be reasonably directed
by the Required Lenders; provided, that unless and until the Agents shall have
received such directions, each Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default or Unmatured Event of Default as it shall deem advisable in the best
interests of the Lenders. Any instructions of the Required Lenders, or of any
other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and other holders of
obligations under or supported by the Loan Documents.

 

77



--------------------------------------------------------------------------------

13.6 Non Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any of their respective officers, directors,
employees, agents, attorneys in fact or Affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of any Loan Party or any audit, shall be deemed to
constitute any representation or warranty by such Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries and made
its own decision to extend credit to the Borrower hereunder and enter into this
Agreement. Each Lender also represents that it shall, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent hereunder or
under the other Loan Documents, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party which may come into the possession of such
Agent or any of its respective officers, directors, employees, agents, attorneys
in fact or Affiliates. Each Lender assumes the responsibility of keeping itself
informed at all times.

13.7 Agents and Their Affiliates. The Agents shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise or refrain from exercising such rights and power as though it were not
an Agent, and to the extent that the Administrative Agent makes and has any
Loans outstanding under this Agreement, the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity. The Agents and
their respective Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Loan Parties and their
Affiliates as if it were not an Agent under the Loan Documents.

13.8 Indemnity. The Lenders agree to indemnify each Agent-Related Person in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought, from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against such
Agent-Related Person in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent-Related Person under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from such Agent-Related Person’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order. The obligations of the Lenders under this Section shall survive the
termination of this Agreement. The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent or the
Collateral Agent hereunder (whether as fundings of participations, indemnities
or otherwise), but shall not be entitled to offset against amounts owed to the
Administrative Agent or the Collateral Agent by any Lender arising outside of
this Agreement and the other Loan Documents.

 

78



--------------------------------------------------------------------------------

13.9 Resignation of Administrative Agent and Successor Administrative Agent. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation of the Administrative
Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld, delayed or conditioned, and shall
not be required during the existence of an Event of Default or Unmatured Event
of Default). If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, in its sole discretion, either
continue to act as Administrative Agent hereunder and under the Loan Documents
or assign all of its rights and delegate all of its obligations hereunder and
under the Loan Documents to the Required Lenders. Upon the acceptance of its
appointment as the Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent under the Loan Documents, and the
retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent thereunder, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans or other Obligations. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 13 and all protective provisions of the other
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent and shall survive the payment
of the Loans and other Obligations and termination of this Agreement, but no
successor Administrative Agent shall in any event be liable or responsible for
any actions of its predecessor. If the Administrative Agent resigns and no
successor is appointed within 45 days, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
(i) the Borrower shall be directed to make all payments due each Lender
hereunder directly to such Lender and (ii) the Administrative Agent’s rights in
the Collateral Documents shall be assigned without representation, recourse or
warranty to the Lenders as their interests may appear.

13.10 Resignation of Collateral Agent and Successor Collateral Agent. The
Collateral Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower. Upon any such resignation of the Collateral Agent, the
Required Lenders shall have the right to appoint a successor Collateral Agent
with the prior written consent of the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required during
the existence of an Event of Default or Unmatured Event of Default). If no
successor Collateral Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Collateral Agent’s giving of notice of resignation, then the retiring Collateral
Agent may, in its sole discretion, either continue to act as Collateral Agent
hereunder and under the Loan Documents or assign all of its rights and delegate
all of its obligations hereunder and under the Loan Documents to the Required
Lenders. Upon the acceptance of its appointment as the Collateral Agent
hereunder, such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Collateral Agent under the
Loan Documents, and the retiring Collateral Agent shall be discharged from its
duties and obligations as Collateral Agent thereunder, without any other or

 

79



--------------------------------------------------------------------------------

further act or deed on the part of such former Collateral Agent or any of the
parties to this Agreement or any holders of the Loans or other Obligations.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 13 and all protective provisions of the other
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent and shall survive the payment of
the Loans and other Obligations and termination of this Agreement, but no
successor Collateral Agent shall in any event be liable or responsible for any
actions of its predecessor. If the Collateral Agent resigns and no successor is
appointed within 45 days, the rights and obligations of such Collateral Agent
shall be automatically assumed by the Required Lenders and the Collateral
Agent’s rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.

13.11 Authorization to Release, Subordinate or Limit Liens. The Collateral Agent
is hereby irrevocably authorized by each Lender to (a) release any Lien covering
any Collateral that is sold, transferred, or otherwise disposed of in accordance
with the terms and conditions of this Agreement and the relevant Loan Documents
(including a sale, transfer, or disposition permitted by the terms of
Section 10.13 or that has otherwise been consented to in accordance with
Section 14.1), (b) release or subordinate any Lien on Collateral consisting of
(i) goods financed with purchase money Debt or under a Capital Lease to the
extent such purchase money Debt or Capitalized Lease Obligation, and the Lien
securing such Debt or obligation, are permitted hereunder or (ii) receivables
under any financing permitted by Section 10.8(o) or inventory under any
financing permitted by Section 10.8(p) to the extent the Liens securing such
facilities are permitted hereunder, (c) reduce or limit the amount of the Debt
secured by any particular item of Collateral to an amount not less than the
estimated value thereof to the extent necessary to reduce mortgage registry,
filing and similar Taxes, (d) release Liens on the Collateral following payment
in full in cash of all outstanding obligations of the Loan Parties under the
Loan Documents, (e) enter into any mortgagee waiver and consent with respect to
property located on premises subject to a mortgage under the Loan Documents and
owned by an entity that is not a Loan Party and (f) (i) to enter into any ABL
Intercreditor Agreement, the Term Loan Intercreditor Agreement or other
intercreditor or subordination agreement it deems reasonable in connection with
any Debt permitted to be incurred hereunder, and that if any such other
intercreditor or subordination agreement is posted to the Lenders three Business
Days before being executed and the Required Lenders shall not have objected to
such other intercreditor or subordination agreement, the Required Lenders shall
be deemed to have agreed that the Administrative Agent’s or the Collateral
Agent’s entry into such other intercreditor or subordination agreement is
reasonable and to have consented to such other intercreditor or subordination
agreement and such Agent’s execution thereof and (ii) release any Lien on
Collateral pursuant to or take any other action in accordance with any ABL
Intercreditor Agreement, the Term Loan Intercreditor Agreement or other
intercreditor or subordination agreement contemplated hereby. Upon request by
the Collateral Agent at any time, the Lenders shall confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 13.11, provided, that the absence of any such
confirmation for whatever reason shall not affect the Collateral Agent’s rights
under this Section 13.11.

13.12 Application to Lead Arrangers. The provisions of this Section 13 shall
also apply to the Lead Arrangers.

 

80



--------------------------------------------------------------------------------

13.13 Delegation of Duties. The Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. The Agents and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Agent-Related Persons. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Agent-Related Persons of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Loans as
well as activities as an Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

13.14 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Agents and their respective agents and counsel and all other amounts due
the Lenders and the Agents under the Loan Documents) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents.

SECTION 14 GENERAL.

14.1 Waiver; Amendments. No delay on the part of any Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement shall be effective unless the same
shall be in writing and signed and delivered by Lenders having an aggregate
Applicable Percentage of not less than the aggregate Applicable Percentage
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders and,
in the case of an amendment or other modification, Borrower and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall (i) extend the scheduled maturity date or
payment date of any principal of any Loan or extend the date for payment of any
interest (other than waivers of default interest), fees or prepayment premiums
on any Loan payable hereunder, (ii) reduce the principal amount of any Loan, the
rate of interest thereon (other than the waiver of default interest or the
application

 

81



--------------------------------------------------------------------------------

thereof) or any fees payable hereunder, or (iii) release (x) any Guarantor from
its obligations under the applicable Guaranty (other than with respect to a
Guarantor which ceases to be required to provide a Guaranty as a result of a
transaction permitted hereunder) or (y) all or substantially all of the
Collateral, without, in the case of each of clauses (i) through (iii) above, the
consent of each Lender affected thereby. No amendment, modification, waiver or
consent shall (a) amend this Section 14.1, (b) reduce the aggregate Applicable
Percentage required to effect an amendment, modification, waiver or consent or
change the definition of “Required Lenders” or (c) amend Section 7.2 or
Section 6.2.4 in a manner that would alter the pro rata application of payments
required thereby, in the case of each of clauses (a) through (c) above, without
the consent of all Lenders. No provision of Section 13 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such may be
amended, modified or waived without the consent of the Administrative Agent. No
provision of Section 13 or other provision of this Agreement adversely affecting
the Collateral Agent in its capacity as such may be amended, modified or waived
without the consent of the Collateral Agent. No provision of Section 13 or other
provision of this Agreement adversely affecting the Lead Arrangers may be
amended, modified or waived without the consent of the Lead Arrangers.
Notwithstanding anything to the contrary herein, this Agreement and the other
Loan Documents may be amended with the written consent of only the
Administrative Agent and the Borrower (1) to the extent necessary in order to
evidence and implement any Incremental Term Loans pursuant to Section 2.3, any
Extended Loans pursuant to Section 2.4 and any Replacement Loans pursuant to
Section 2.5, (2) to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender, (3) to correct,
amend, cure any ambiguity, inconsistency, defect or correct any typographical
error or other manifest error in this Agreement or any other Loan Document, or
(4) to cause a Collateral Document to be consistent with this Agreement and
other Loan Documents. If, in connection with any proposed change, waiver,
discharge or termination of or to any of the provisions of this Agreement as
contemplated by the fourth sentence of this Section 14.1, the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, to replace each such Non-Consenting Lender with one or more Eligible
Assignees as replacement Lenders, so long as at the time of such replacement,
each such replacement Lender consents to the proposed change, waiver, discharge
or termination.

14.2 Confirmations. The Borrower and each Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the outstanding Loans payable by the
Borrower to such Lender.

14.3 Notices.

(a) Except as otherwise specified herein (and except as provided in paragraph
(b) below), all notices hereunder and under the other Loan Documents shall be in
writing (including notice by telecopy) and shall be given to the relevant party
at its address or facsimile number set forth below, or such other address or
facsimile number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by nationally recognized overnight
courier, by United States certified or registered mail, first class postage
prepaid, by telecopy or by other telecommunication device capable of creating a
written record of such notice and its receipt. Each such notice, request or
other communication shall be effective (i) if given by facsimile, when such
telecopy is transmitted to the facsimile number specified in this Section or

 

82



--------------------------------------------------------------------------------

in the relevant Administrative Questionnaire and a confirmation of such telecopy
has been received by the sender, (ii) if given by mail, five days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid or (iii) if given by any other means,
when delivered at the addresses specified in this Section or in the relevant
Administrative Questionnaire; provided that any notice given pursuant to
Section 2 hereof shall be effective only upon receipt. Notices under the Loan
Documents to any Lender shall be addressed to its address or facsimile number
set forth on its Administrative Questionnaire; and notices under the Loan
Documents to the Borrower, the Collateral Agent or Administrative Agent shall be
addressed to its respective address or facsimile number set forth on Schedule
14.3.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2.2 if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on the Platform. The Borrower acknowledges
and agrees that any list of Persons contemplated by clause (c) of the definition
of Eligible Assignees shall be deemed suitable for posting and may be posted by
the Administrative Agent on the Platform, including the portion of the Platform
that is designated for “public side” Lenders. The Platform is provided “as is”
and “as available.” The Agent-Related Persons do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent-Related Person in connection
with the Communications or the Platform. In no event shall the Agent-Related
Persons have any liability to the Borrower or the other Loan Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand,

 

83



--------------------------------------------------------------------------------

communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

14.4 Regulation U. Each Lender represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.

14.5 Costs and Expenses; Indemnification. (a) The Borrower agrees to pay all
reasonable costs and expenses of the Lead Arrangers and the Agents in connection
with the due diligence (including third party expenses), preparation,
negotiation, syndication and administration of the Loan Documents, including the
reasonable fees and disbursements of counsel to the Lead Arrangers and the
Agents, in connection with the preparation and execution of the Loan Documents,
and any amendment, waiver or consent related thereto, whether or not the
transactions contemplated herein or therein are consummated, and the
consummation and administration of the transactions contemplated hereby and
thereby, together with any fees and charges suffered or incurred by the Lead
Arrangers or the Agents in connection with (x) any title insurance policies,
recording and filing fees and lien searches and any liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other Taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of, any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent (including the determination of whether or not any such
waiver or consent is required) under or in respect of, this Agreement, the other
Loan Documents and any such other documents and (y) inspections and, to the
extent reasonably required, periodic environmental audits and fixed asset
appraisals; provided that so long as no Event of Default or Unmatured Event of
Default exists, the Borrower shall not be required to reimburse the Lead
Arrangers or the Agents for more than one inspection, more than one appraisal
and more than one audit in each Fiscal Year with respect to each property. The
Borrower agrees to pay to the Administrative Agent, the Collateral Agent and
each Lender, and any other holder of any obligations outstanding under the Loan
Documents, all costs and expenses incurred or paid by the Administrative Agent,
the Collateral Agent, such Lender or such holder, including attorneys’ fees and
disbursements and court costs, in connection with any Event of Default or
Unmatured Event of Default hereunder or in connection with the enforcement of
any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the Bankruptcy Code involving any Loan
Party as a debtor thereunder, or any restructuring or “work-out” related hereto
and thereto). The Borrower further agrees to indemnify the Lead Arrangers, the
Administrative Agent, the Collateral Agent, each Lender and any security trustee
therefor, and their respective directors, officers, employees, trustees, agents,
financial advisors, consultants, affiliates and controlling persons (each such
Person, an “Indemnitee”) against all other liabilities, obligations, losses,
claims, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for any such Indemnitee and all reasonable expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby, including with
respect to any recording privilege tax that may be due in connection with the
recordation of any Mortgage, Security Agreement, Financing

 

84



--------------------------------------------------------------------------------

Statement and Fixture Filing, or the direct or indirect application or proposed
application of the proceeds of any Loan, provided, that the Borrower shall have
no obligation hereunder to any Indemnitee with respect to such liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent such liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. The Borrower, upon demand by the Lead Arrangers,
any Agent or any Lender at any time, shall reimburse the Lead Arrangers, such
Agent or such Lender for any legal or other expenses (including all reasonable
fees and disbursements of counsel for any such Indemnitee) incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except to the extent
such expenses are directly due to the gross negligence or willful misconduct of
the party seeking reimbursement or any of its directors, officers, employees,
agents or other representatives. To the extent permitted by applicable law, the
Borrower agrees not to assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or the other Loan Documents
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including response, remedial
or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any Hazardous Material by the Borrower or any
Subsidiary or otherwise occurring on or with respect to its property (whether
owned or leased), (ii) the operation or violation of any Environmental Law by
the Borrower or any Subsidiary or otherwise occurring on or with respect to its
property (whether owned or leased), (iii) any claim for personal injury,
property damage related to the Borrower or any Subsidiary or otherwise occurring
on or with respect to its property (whether owned or leased), (iv) any claim for
actual or threatened injury to, destruction of or loss of natural resources in
connection with the Borrower or any Subsidiary or otherwise occurring in
connection with its property (whether owned or leased) and (v) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Borrower
or any Subsidiary made herein or in any other Loan Document evidencing or
securing any obligation under the Loan Documents or setting forth terms and
conditions applicable thereto or otherwise relating thereto. The foregoing
indemnity shall survive the termination of this Agreement and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
an Indemnitee, each Lender severally agrees to pay to such Indemnitee such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
Applicable Percentage at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that

 

85



--------------------------------------------------------------------------------

the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Indemnitee in its capacity as an Agent (or any such Agent-Related Person). The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 14.12.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan,
or the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

(f) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.

14.6 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

14.7 Assignments; Participations.

14.7.1 Assignments. Any Lender may, with the prior written consent of the
Administrative Agent and the Borrower (which consents shall not be unreasonably
withheld, delayed or conditioned, and shall not be required (A) in the case of
the Borrower, (w) for any assignments made by BNP Paribas in the primary
syndication of the Loans to Eligible Assignees, (x) during the existence of an
Event of Default, (y) in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or (z) consent will be deemed to have been given if
the Borrower has not responded within ten days of a request for its consent, and
(B) in the case of the Administrative Agent, in the case of the assignment to a
Lender, an Affiliate of a Lender or an Approved Fund), at any time assign and
delegate to one or more Eligible Assignees (any Person to whom such an
assignment and delegation is to be made, an “Assignee”), all or any fraction of
such Lender’s Loans in a minimum aggregate amount (in the case of an assignment
to an Assignee other than a Lender hereunder or an Approved Fund) equal to the
lesser of (i) the amount of the assigning Lender’s remaining Loans and
(ii) other than in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, $1,000,000, or such lesser amount as the
Administrative Agent and, so long as no Event of Default exists, the Borrower,
may agree in their discretion); provided that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee until the date when all of the following conditions shall have been
met:

 

86



--------------------------------------------------------------------------------

(x) the Assignee shall have complied with the requirements set forth in
Section 7.6.2, if applicable, and, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(y) the assigning Lender and the Assignee shall have executed and delivered to
the Borrower and the Administrative Agent an assignment agreement substantially
in the form of Exhibit H (an “Assignment Agreement”), together with any
documents required to be delivered thereunder, which Assignment Agreement shall
have been accepted by the Administrative Agent and, if required, the Borrower;
and

(z) in the case of an assignment to an Eligible Assignee other than an Approved
Fund of the assigning Lender, the assigning Lender or the Assignee shall have
paid the Administrative Agent a processing fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.

Subject to acceptance and recording thereof by the Administrative Agent in the
Register, from and after the date on which the conditions described above have
been met, (1) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee pursuant to such Assignment Agreement,
shall have the rights and obligations of a Lender hereunder, and (2) the
assigning Lender, to the extent that rights and obligations hereunder have been
assigned and delegated by it pursuant to such Assignment Agreement, shall be
released from its obligations hereunder (and, in the case of an assignment of
all of its Loans, shall cease to be a Lender (but shall continue to have all
rights and obligations under provisions hereof which by their terms survive the
termination hereof)). Any attempted assignment and delegation not made in
accordance with this Section 14.7.1 shall be null and void. The Administrative
Agent shall have the right, and the Borrower hereby expressly authorizes the
Administrative Agent, to (A) post the list of Persons contemplated by clause
(c) of the definition of Eligible Assignee provided by the Borrower and any
updates thereto from time to time on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide such
list to each Lender requesting the same.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and principal amount (and stated interest)
of the Loans and reimbursement obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

Notwithstanding the foregoing provisions of this Section 14.7.1 or any other
provision of this Agreement, (i) any Lender may at any time assign any portion
of its Loans to a Federal Reserve Bank and (ii) any Lender that is an Approved
Fund may assign any portion of its Loan

 

87



--------------------------------------------------------------------------------

to a trustee for the benefit of such Lender’s investors in connection with the
financial leveraging of such Approved Fund; provided that no such assignment
pursuant to clause (i) or (ii) shall release any Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

14.7.2 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell to one or more
Eligible Assignees participating interests in any Loan owing to such Lender or
any other interest of such Lender hereunder (any Person purchasing any such
participating interest being herein called a “Participant”); provided that
(w) such Lender shall remain the holder of its Loans, (x) the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder, (y) all
amounts payable by the Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender and (z) no
Participant shall have any direct or indirect voting or consent rights hereunder
except with respect to any of the events described in clauses (i), (ii) and
(iii) of the third sentence of Section 14.1. Each Lender agrees to incorporate
the requirements of the preceding sentence into each participation agreement
which such Lender enters into with any Participant. The Borrower agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender; provided that such right of setoff shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Section 7.6 and Section 8 (subject to the requirements and limitations therein,
including the requirements under Section 7.6 (it being understood that the
documentation required under Section 7.6 shall be delivered to the participating
Lender)) as if it were a Lender (provided that no Participant shall receive any
greater amount pursuant to Section 7.6 or Section 8 than would have been paid to
the participating Lender if no participation had been sold, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 7.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 7.5 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the

 

88



--------------------------------------------------------------------------------

Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

14.7.3 Prohibited Assignments and Participations. Notwithstanding any other
provision of this Agreement, no Lender may assign, or sell a participation in,
any of its rights or obligations hereunder to any Loan Party or any Affiliate
thereof.

14.7.4 Invalid Transfers. Any purported assignment or participation that is not
in accordance with Section 14.7 shall be null and void.

14.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS THEREOF).

14.9 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan
Parties and rights of the Agents and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

14.10 Counterparts; Integration. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of a counterpart hereof, or a signature page
hereto, by facsimile or in a .pdf or similar file shall be effective as delivery
of a manually executed original counterpart thereof. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

14.11 Successors and Assigns. This Agreement shall be binding upon the Borrower,
the Lenders, the Agents and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders, the Agents and the successors
and assigns of the Borrower, the Lenders, and the Agents, except that (a) the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender, and (b) no Lender may assign or otherwise transfer any of its rights or

 

89



--------------------------------------------------------------------------------

obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 14.7, (ii) by way of participation in accordance with the
provisions of Section 14.7.2, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 14.7.1 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 14.7.2
and, to the extent expressly contemplated hereby, Agent-Related Persons) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

14.12 Obligations Several. The obligations of the Lenders hereunder are several
and not joint. Nothing contained in this Agreement and no action taken by any
Lender pursuant hereto shall be deemed to constitute the Lenders a partnership,
association, joint venture or other entity.

14.13 Voidable Transfers; Maximum Lawful Rate; Patriot Act.

14.13.1 If the incurrence or payment of any of the liabilities evidenced by this
Agreement by the Borrower or the transfer to Administrative Agent, the
Collateral Agent or Lenders of any property or assets is or should for any
reason be subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party or
Person under any federal or state bankruptcy law or code, state or federal law,
common law or equitable cause or otherwise, including provisions of the federal
bankruptcy code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Administrative Agent, the
Collateral Agent or Lenders are required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Administrative Agent, the Collateral Agent and/or Lenders are required
or elect to repay or restore, and as to all reasonable costs, expenses, and
attorneys’ fees of the Administrative Agent, the Collateral Agent and Lenders,
the liabilities of the Borrower evidenced by this Agreement shall automatically
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

14.13.2 Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required with respect to any Lender, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by such Lender would be contrary to
the provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable to such
Lender hereunder is less than the Maximum Lawful Rate, the Borrower shall
continue to pay such Lender interest hereunder at the Maximum Lawful Rate until
such time as the total interest received by the Administrative Agent, on behalf
of such Lender, is equal to the total interest that would have been received had
the interest payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Effective Date as otherwise provided in this
Agreement.

 

90



--------------------------------------------------------------------------------

14.13.3 Each of the Agents and the Lenders hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

14.14 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO EXPRESSLY AND
IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID TO SUCH ADDRESS AS DETERMINED PURSUANT TO
SECTION 14.3 OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND
(C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

14.15 Waiver of Jury Trial. THE BORROWER, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS ENTERING INTO THIS
AGREEMENT AND SUCH OTHER LOAN DOCUMENTS.

 

91



--------------------------------------------------------------------------------

14.16 Treatment of Certain Information; Confidentiality. Each of the Agents and
the Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that Borrower shall be given
notice by the applicable Lender prior to disclosure of Information under this
clause (c) to the extent practicable and legally permissible; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder (it being understood that the list of Persons contemplated by
clause (c) of the definition of Eligible Assignee may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (f)); (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Loans or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (h) with the consent of
the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Loans.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

14.17 No Fiduciary Duty. Each Agent, Lender and their Affiliates, may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. The Borrower (on its own behalf and on
behalf of the other Loan Parties) agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Agent, Lender or their respective

 

92



--------------------------------------------------------------------------------

Affiliates, on the one hand, and any Loan Party, its stockholders or its
affiliates, on the other. The Borrower (on its own behalf and on behalf of the
other Loan Parties) acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between each Agent, Lender and their respective Affiliates, on the one hand, and
the Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Agent, Lender or their respective Affiliates has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Agent, Lender or their
respective Affiliates has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Agent, Lender and their respective Affiliates is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. The Borrower (on
its own behalf and on behalf of the other Loan Parties) acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower (on its own behalf and on behalf of the other Loan Parties) agrees that
it will not claim that any Agent, Lender or their respective Affiliates has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.

14.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[Signature Pages Follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

GREEN PLAINS INC. By:   /s/ Michelle Mapes Name: Michelle Mapes

Title:

  EVP - General Counsel & Corp. Secretary

Term Loan Agreement

 



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent,

Collateral Agent and a Lender

By:   /s/ Andrew Shapiro Name:   Andrew Shapiro Title:   Managing Director By:  
/s/ James McHale Name:   James McHale Title:   Managing Director

Term Loan Agreement